 14DECISIONSOF NATIONALLABOR RELATIONS BOARDMPC Restaurant Corp.and Hardwicke'sPlum Ltd.,d/b/a Maxwell's PlumandDining Room Employ-ees,Local 1 affiliated with Hotel&RestaurantEmployees and Bartenders International Union,AFL-CIOand Chefs,Cooks, Pastry Cooks andAssistants Union,Local 89,Hotel and RestaurantEmployees and Bartenders International Union ofAmerica,AFL-CIO.Cases2-CA-12166-1,2-CA-12166-2, and 2-CA- 12207July 7, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 30, 1971, Trial Examiner Maurice S.Bush issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief, and Local 89 filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions' andbriefs and has decided to affirm the Trial Examiner'srulings,findings,conclusions and to adopt hisrecommended Order as modified herein.2The Trial Examiner, as more fully set forth in hisDecision, found that Marcel LeBloas, a cook, wasdischarged in violation of Section 8(a)(3) severalweeks after the inception of Local 89's organizingcampaign and 4 days after signing a union authonza-tion card. Although there was no direct evidence thattheRespondent was aware of this minimal unionactivity, the Trial Examiner inferred that the Respon-dent checked LeBloas' background, knew that hisprevious employers recognized a union, and conclud-ed that LeBloas was a member of Local 89. The TrialExaminer further inferred, based on this "'knowl-edge" of LeBloas' previous union affiliation, that theRespondent suspected that LeBloas was among thefirst to sign a union authorization card. CouplingtheRespondent's knowledge and suspicions with theinconsistency between the reasons given LeBloas forhis discharge and that advanced at the hearing, theTrialExaminer found that LeBloas had beendiscriminatorily discharged.We conclude that theRespondent's exception to this finding has merit.IThis task, complicated by sheer volume, has been rendered moredifficult by Respondent's frequent failure to abide by Sec 102.46 of theBoard'sRules andRegulations, Series 8,as amended2The Respondent has excepted to certain credibility findings made bythe Trial ExaminerIt is theBoard's established policy not to overrule aAlthough LeBloas' discharge in the context of thiscase and the shifting reasons given therefor arehighly suspicious, we are unable to find proof thatRespondent was aware of his union activities. Thelink between fact and ultimateinferenceis simplytoo tenuous.Similarly,contrary to the Trial Examiner, weconclude that there is not a preponderance ofevidence to support the finding that Respondent'sgranting of life insurance benefits to its kitchenemployees following Local 89's request for recogni-tion violated Section 8(a)(1). The record indicatessuch benefits were under consideration well beforethe Respondent was aware of Local89's organizingcampaign and a sufficientnexushas not beenestablished between the campaign,timing,and effectof the benefit to establish unlawful impact or motive.The Respondent has also excepted to the TrialExaminer's validation of Osvaldo Avelino's authon-zation card. Avelino testified, in Spanish, that JoseFerreira "told" him to sign and "made" him sign anauthorization card as well as testifying that Ferreiraasked him to sign a card and that he signed becausehe liked the idea of theunion.Careful review ofAvelino's total testimony convinces us, as it did theTrial Examiner, that Avelino was not implying thathe signed a union authorization card under duressbut that he merely intended to say that he wasrequested or asked to sign the card.In finding that the Respondent violated the Act theTrial Examiner relied to some extent on the fact thatRobert Tanzi, an acknowledged supervisor whoplayed a major role here, was not called by theRespondent to testify. The Respondent has exceptedto this reliance on the grounds that Tanzi hadpermanently left the country and that a request totake his deposition had been denied by the RegionalDirector.We are satisfied that such reliance was notcritical and do not rely on Tanzi's absence to theextentwe otherwise adopt the Trial Examiner'sDecision.It is,therefore,unnecessary for us toconsider whether the Respondent's apparent failure(no record citation or allegation to the contraryappears in Respondent's exceptions or brief) toexplain Tanzi's absence to the Trial Examiner wouldwarrant an unfavorableinference.Finally, we note that the Trial Examiner erroneous-ly found that Collins' credited testimony establishedthatFareri, the assistant generalmanager, hadadmitted that Miranda and Wolf were discharged"because of the union." Review of the transcriptTrialExaminer's resolutions with respect to credibility unless the clearproponderanceof all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc,91 NLRB 544,enfd 188F 2d 362 (C A. 3) Wehave carefully examined the record andfind no basis for reversing his findings198 NLRB No. 13 MAXWELL'S PLUMreveals no such testimony by Collins. However, bothMiranda and Wolf testified to separate admissionsby Fareri to that effect, Wolf in those words. Sincethe Trial Examiner specifically credited their testimo-ny on this point earlier in his Decision, this error hadno prejudicial effect.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that the Respondent MPCRestaurant Corp. and Hardwicke's Plum Ltd., d/b/aMaxwell's Plum, New York, New York, its officers,agents, successors, and assigns shall take the actionset forth in the Trial Examiner's recommended Orderas modified.1.Delete "Marcel LeBloas" from paragraph 2(a)of the Trial Examiner's recommended Order.2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the U.S. GovernmentWE WILL, upon request, bargain with the Chefs,Cooks, Pastry Cooks and Assistants Union, Local89,Hotel and Restaurant Employees and Barten-ders International Union of America, AFL-CIO,as the exclusive representative of all the employ-ees in the bargaining unit described below withrespect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and ifan understanding is reached, embody such anunderstanding in a signed agreement. The bar-gaining unit is:All kitchen employees employed at Max-well's Plum, exclusive of waiters, bartenders,stewards, guards,watchmen, professionalemployees, and all supervisors as defined inSection 2(11) of the Act.WE WILL offer the dischargees listed below fullreinstatement, and pay them for the earnings theylost as a result of their unlawful discharges on thedates set opposite their names, plus 6-percentinterest:DischargeesDischarge DatesCarlosMirandaSept.23, 1970Richard EspositoSept.23,1970MichaelWolfSept.25,1970Jose FerreiraOct.6, 197015WE WILL NOT discharge or discriminate againstany employee for supporting Local 89 (thekitchen employees' local) or Local I (the diningroom local), or any other union.WE WILL NOT coercively question you aboutunion support or union activities.WE WILL NOT threaten you with discharge forunion activities.WE WILL NOT make promises and grants ofwage increases and benefits unilaterally or with-out notification to or consultation with Local 89and Local 1, for the purpose of discouragingmembership in said Local 89 and 1, or supportthereof in a manner constituting a violation ofSection 8(a)(1) of the Act.WE WILL NOT unlawfully interfere with ouremployees' union activities.MPC RESTAURANTCORP. AND HARDWICKE'SPLUM LTD., D/B/AMAXWELL'S PLUM(Employers)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance wth the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 36th Floor, Federal Building, 26Federal Plaza, New York, New York 10007, Tele-phone 212-264-0300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: Respondents' Max-well's Plum' is a plush Manhattan restaurant which theRespondents state in their brief "affords its clientele theI"Maxwell's Plum" is the "nom de plume" of Respondent MPCRestaurant Corp, and Respondent Hardwicke's Plum, Ltd., doingbusinessunderthe tradenameand style of Maxwell'sPlum,as a joint venture. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDvery best service in New York City" by reason "partially... of its atmosphere and decor,2 and . . . the teamworkof all its employees."The Plum employs approximately 100 kitchen and diningroom employees.In the fall of 1970, independent drives were started byCharging Party Local 89 to organize the Plum's kitchenemployees and by Charging Party Local 1, to organize itsdining room employees.3The complaints herein allege various unfair laborpractices by the Respondents in their operation of thePlum. The complaint in Cases 2-CA-12166-1 and -2 wasissued onDecember 4, 1970, pursuant to two charges filedby Local I on September 29, 1970, copies of which wereduly served on the Respondents. The complaint in Case2-CA-12207 was issued on January 5, 1971, pursuant to acharge filed by Local 89 on November 16, 1970, a copy ofwhich was duly served on the Respondents. The twocomplaints were consolidated for trial by an order datedJanuary 7, 1971.The Respondents in their answers to the two separatecomplaints deny any unfair labor practices.The consolidated proceeding was tried before me over aperiod of 20 trial days between March 9 and April 21,1971, at New York, New York. The transcript of the recordconsistsof 3,356 pages. Briefs were received on June 14,1971, from counsel for General Counsel, for Local 89,4 andfor the Respondents. These have been carefully reviewedand considered.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS-JURISDICTIONThe two Respondents herein, both of which areorganized under the laws of New York, have at all timeshere material constituted a joint venture for the purpose ofcontrolling and operating a restaurant under the aforemen-tioned trade name and style of Maxwell's Plum, located atFirst Avenue and 64th Street, New York, New York, whichalso constitutes the joint venture's place of business.During the past year, which is representative of itsoperations,Respondents, in the course and conduct oftheir business, received gross revenue in excess of $500,000from the retail sale of food and beverages, and purchasedand caused to be transported and delivered to theirrestaurant beverages and foods and other goods andmaterials valued in excess of $50,000 which were transport-ed and delivered to such restaurant in interstate commercedirectly from States other than the State of New York. It isadmitted that the Respondents are and have at all timesherematerialbeen engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONSThe two Unionsnamed in the caption are labororganizationswithin themeaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.Introduction and IssuesIn the fall of 1970, as heretofore indicated, Local 89 andLocal I started independent campaigns to organize thePlum's kitchen and dining room employees, respectively.Only one of these two unions, Local 89, soughtrecognition as the authorized exclusive bargaining agent ofthe employees it sought to organize; namely, the Plum'skitchen employees. The complaint in Case 2-CA-12207alleges that Local 89 sought recognition on the basis of thepossession of signed authorization cards from a majority oftheemployees in the appropriate unit and that theRespondents' refusal to bargain with Local 89 is a violationof Section 8(a)(5) of the National Labor Relations Act.Respondents have utilized perhaps as muchas one-half ofthe total trial time in the case to the defense of that issue.The joint venture's chief defense is an attack on theappropriateness of a unit of its employees confined to itskitchen employees. It takes the position that the onlyappropriate unit in its case is an overall unit consisting ofboth its kitchen and dining room employees, notwithstand-ing the holding inToffenettiRestaurantCompany, Inc.,133NLRB 640, involving another Manhattan restaurant, inwhich the Board held that a separate unit of theemployer's I kitchen I employees to be an appropriateI unit.To overcome the precedent of theToffenetticase, Respon-dents attempted to show that current collective-bargainingagreements in the restaurant industry in the Manhattanarea call for overall appropriate units covering bothkitchen and dining room employees. Findings on thisattempt will be made below. In addition, the joint venturechallenges the very existence of a request from Local 89 forrecognition, the possession by Local 89 of a majority ofauthorization cards from employees in the alleged appro-priate unit, and the validity of enough of these cards todestroy the alleged majority.UnlikeLocal 89, Local 1-i.e., the Dining RoomEmployees Union-has made no request to the Respon-dents for recognition as the bargaining agent for the diningroom employees it sought to organize. There is thus no8(a)(5) issue with respect to Local 1.Events subsequent to the initiation of the organizationaldrives of the two Unions at the Plum embrace allegeddiscriminatory discharges of both dining room and kitchenemployees, alleged threats of discharge or other reprisals todining room employees for supporting Local 1, and allegedpromises and grants of benefits to dining room employeesto induce them to refrain from supporting Local 1. They8The lavish decor of the Plum is reflected in photographs in evidence asfinancial ability of the Unions to purchase the more than 3,000 pageResp.Exhs. 36 to 38.transcriptof the hearing herein,the Trial Examiner invited briefs from them3The fullnames ofthe Charging Parties are shown in the caption abovesans references to the transcript,based upon their trial notesLocal 89's4 Inasmuchas counsel for the Unions expressed grave doubts aboutthebriefis basedon trial notes MAXWELL'S PLUMalso embrace alleged unlawful interrogations, allegedpromises of wage increases and the granting thereof, andalleged promises of various insurance benefits to kitchenemployees to induce them to refrain from supporting Local89.The issues as framed by the pleadings are: (1) whether allof Respondents' kitchen employees at its Maxwell's Plumrestaurant,exclusiveofwaiters,bartenders, stewards,guards, watchmen, professional employees and all supervi-sors as defined in Section 2(11) of the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act; (2) whetheron or about October 21, 1970, a majority of Respondents'kitchen employees as described above, designated andselected Local 89 as their representative for purposes ofcollective bargaining with the Respondents; (3) whetherLocal 89 made a request to the Respondents on or aboutOctober 21, 1970, for recognition as the exclusive bargain-ing representative of Respondents' above-described kitch-en employees; (4) whether the Respondents on or aboutOctober 21, 1970, refused and still refuses to recognizeLocal 89 as the bargaining representative of Respondents'kitchen employees; (5) whether the Respondents at variousdates in September and October 1970 discriminatorilydischargedvariousof its kitchen and dining roomemployees; and (6) whether Respondents engaged invarious acts of interference, restraint, and coercion (a) byon or about October 22, 1970, offering and promisingvarious kitchen employees wage increases to induce themnot to support Local 89, (b) by granting at the pay periodsending October 28 and November 4, 1970, wage increasesto various kitchen employees to induce them to refrainfrom assisting Local 89, (c) by during the month ofNovember 1970 promising and granting to its kitchenemployees various types of insurance, such as health, grouplife,accidental, death, and dismemberment insurance toinduce them not to support Local 89, (d) by in November1970 offering and promising its kitchen employees paidholidays and double pay for holiday work to induce themnot to support Local 89,5 (e) by unlawfully interrogating itskitchen employees on or about October 1, 1970, concern-ing their support of Local 89, (f) by threatening its diningroom employees on or about September 24, 1970, andother unknown dates with discharge or other reprisals forsupporting Local 1, (g) by offering and promising diningroom employees on or about September 24, 1970, andvarious other unknown dates, life insurance policies, healthbenefits, and other benefits and improvements in theirworking conditions to induce them to refrain fromsupporting Local 1, and (h) by on or about November 1970granting to their dining room employees life insurancebenefits to induce them from giving assistance to Local 1.65This is alleged in par 16 of the complaint in Case 2-CA-12207. AsGeneral Counsel offered no proof in support of the allegation, it will berecommended for dismissal for failure of proof6On some of the issues noted above as framed by the pleadings, therehas been partial failure of proof by General Counsel In all such instances,the portions of the allegations on which no proof was adduced will berecommended for dismissal for failure of proofB.Preliminary Issue as to Appropriate Unit17From the large amount of trial time the Respondentsexpended and sought to expend on the issue of theappropriate unit herein and from the priority and spacethey give it in their brief,it is at once obvious that theRespondents deem the most crucial issue in the case to bewhether its kitchen employees constitute,as alleged in thecomplaint,an appropriate unit.The reason for this position is apparent.As "Point I" intheir brief,Respondents assert that, "The only appropriateunit for purposes of collective bargaining is an overall unitof [all of] Respondent's [sic]7 employees."In other words,the Respondents contend that the appropriate unit shouldconsist of a unit composed ofallof its employees, made upofbothitskitchenanddining room employees,with the usualexceptions.Of the two unions here involved as ChargingParties,only Local 89, the kitchen employees union, hastheapparent strength to demand recognition as thebargaining agent for the Plum's kitchen employees, basedon the alleged possession of authorization cards from amajority of the Plum's kitchen employees.On the record,Local 1,the dining room or waiters' union,has no suchstrength as there is no allegation in the complaint (Cases2-CA-12166-1and -2)that Local 1 represents a majorityof the Plum's dining room employees,nor does it appear totheTrial Examiner that the Respondents have any fearthat its dining room employees will be soon organizedbecause of the vast disparity of earnings between them andthe kitchen employees. The Plum's waiters earn around$400 per week,mostly in tips with only $1.14 per hourcoming from wages under New York State minimum wagelaws whereas the weekly pay of the Plum's kitchen help,such as here involved,is approximately $104 based on anhourlypayon the average of $2.60.8The kitchenemployees do not receive any tips.Thus a favorable decision on Respondents'position thatthe only appropriate unit here is an overall unit of all of thePlum's employees with the usual exceptions would assurethe Respondents of not having to deal with any unions andsimultaneously render academic the issues of (a) whetherLocal 89 made a request for recognition as the bargainingagent for the Plum's kitchen employees, (b) whether Local89 had in its possession authorization cards from themajority of the Plum's kitchen employees to representthem on the date it requested recognition,and (c) whetherthe cards are valid for authorization purposes-all ofwhich questions the Respondents have placed in issue.The difficultywithRespondents'position that theappropriate unit should be an overall unit of all of itsemployees is that it turns counter to a decision rendered bytheBoard as long ago as 1961inToffenettiRestaurantCompany,Inc., supra.In that proceeding,the Board foundthe "existence of an area pattern [NewYork City] forIAs Maxwell's Plum is owned and operated as anoint venture by the twocorporations named above, the reference to their employees should be"Respondents'employees,"rather than "Respondent's employees" as usedin Respondents' brief.sThis is a rough estimate,but accurate enough to show the widedisparity in earnings between the Plum's waiters and its kitchen help 18DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining on the basis of separate kitchen units in restaurantestablishments...." (Emphasis supplied.)Local 89 is a chartered local union for kitchen employ-ees,with delegated jurisdiction over the Boroughs ofManhattan, the Bronx, and Richmond in New York City.John Rey, secretary-treasurer of Local 89, has been anofficer and organizer for Local 89 for more than 35 years.Rey's undisputed testimony9 shows that since the decisionof the Board in theToffenetticase the area practice in theGreater New York City area has continued to be forkitchen employees to be represented separately as a unit infirstclass restaurants.His testimony further shows thatsimilarly it is also the area practice for dining room and baremployees to be represented separately in first class NewYork restaurants. These area practices are in line withother evidence showing that (kitchen employees) Local 89,(dining room employees) Local 1, and (bartender employ-ees) Local 15-all sister locals under Hotel & RestaurantEmployees and Bartenders International Union of Ameri-ca,AFL-CIO-are organized exclusively along craft lines.Maxwell's Plum as a first class Manhattan restaurantwould in the absence of very special circumstances besubject to these area practices.During the course of the trial herein, the Respondents,by use of numerous dragnetsubpoenas duces tecum,subpenaed literally hundreds of restaurant union contractsfrom the two local unions, here involved as ChargingParties, from numerous other restaurant locals, and fromthe files of the New York State Labor Relations Board inan effort to prove through them that the area practice inthe Greater New York City area calls for overall units ofall employees in each restaurant establishment, contrary tothe established holding of the Board in theToffenetticaseand Rey's testimony that the practice is for kitchen anddining room employees to be organized and representedseparately.Thesubpoenas duces tecumserved by the Respondents onthe two Charging Parties herein and upon numerous otherrestaurant unions required the production of,"Allcollec-tive-bargaining agreements currently in effect" between thesubpenaed union and restaurant employers in the city ofNew York or in named counties in the State of New York.(Emphasis supplied.) (Resp. Exh. 23.)Of the approximately 750 collective-bargaining agree-ments undersubpoena duces tecumLocal 89 has in its files,110 thereof were submitted to Respondents by Local 89.The uncontested testimony of Secretary-Treasurer Rey ofLocal 89 establishes that these 110 contracts are represent-ative of Local 89's 750 collective-bargaining contracts. Therecord further establishes that these 110 contracts showunits consisting exclusively of kitchen employees, exceptthat in approximately five contracts thereof the unitincluded some employees whose status as kitchen employ-ees might be questionable, such as "runners" who earn tipsand dining room porters who could be classified as diningroom employees. But even in these five instances, thenumber of questionable kitchen employees as against thenumber of unquestionable kitchen employees is fractional.For example, the Forum of the Twelve Caesars, aManhattan restaurant, employs 33 employees, of which 30are out-and-out kitchen employees and only 2 are barporterswho may or may not be classified as kitchenemployees.The fact that the 110 contracts submitted pursuant tosubpoena duces tecumby Local 89 to Respondents containsuch few instances of kitchen units with fractional numbersof employees whose status as kitchen employees isquestionable is further proof that the 110 contractssubmitted by Local 89 to Respondents were not culled toreflect units consisting exclusively of simon-pure kitchenemployees, but are trulyrepresentativeof the 750 collec-tive-bargaining contracts Local 89 has in its files and assuch corroborate both the Board's holding in theToffenetticase and Secretary-Treasurer Rey's testimony that the areapractice in New York City is for kitchen employees to berepresented separately as a unit in first class restaurants.The 110 submitted collective-bargaining agreements arefor the most part with first class restaurants.AfterLocal 89's initial response toRespondents'subpoenasducestecumas setforth above, the TrialExaminer, on April 7, 1971, during the course of the trial,prevailed upon Local 89 to make available to Respondentsmore of its collective-bargaining agreements for inspectionat the local's offices. On that date at Local 89's offices,Secretary-TreasurerRey turned over to one of Respon-dents' counsel for inspection approximately 250 of theLocal 89's collective-bargaining agreements in addition tothe 110 contracts that it had heretofore submitted to theRespondents. From noon to 5 p.m., Respondents' counselexamined 147 of the 250 contracts and then left the Local89's office without staying to examine the remaining 103collective-bargaining contracts. It is inferred from the factthatRespondents did not seek to offer any of the 147examined collective-bargaining agreements into evidencethat they all showed units composed exclusively of kitchenemployees.Summarizing, the Trial Examiner finds and concludesthatRespondents, pursuant to theirsubpoena duces tecumupon Local 89, had the opportunity to examine and didexamine 257 contracts of the approximate 750 collective-bargaining contracts Local 89 has in its files and that therecord shows that the units described therein consistvirtually entirely of kitchen employees.The Dining Room Employees Union, Local 1, inresponse to Respondents'subpoena duces tecumlikewisecalling forallof its current collective-bargaining agree-ments, submitted 30 out of its total of approximate 700such agreements as "representative" of all of its agreementsand declined to submit any further agreements under amotion to quash or limit, thesubpoena duces tecum.Mr.Darby, the principal counsel for Respondents, agreed tothat the 30 submitted contracts "only contained classifica-tions for non-kitchen employees," but declined to stipulatethat they are representatives of all of Local l's contracts.The 30 submitted contracts were, for the most part, withsuch fine and well-known Manhattan restaurants as TootsShor, Le Provencal, Al Cooper's, Sweet's Parisien, ViaVeneto,Dawson's Steak House, Cyrano, the Boathouse,9Respondentsadduced no testimony to the contrary.contracts, none of the 30 contracts were offered in evidence and if offered10Because of this agreement covering the essential point of the 30would have served no useful purpose. MAXWELL'S PLUMGallaghers, and Frankie & Johnnie's. Although it is arelatively new restaurant, Respondents' Maxwell Plum isof thesameclass orgenre. In subrrutting these 30 contractsas representative,Mr. Pinto, the principal attorney forLocal 1, stated to the Trial Examiner, "I can tell youwithout equivocation that Local I has not one contractwhich represents any persons or units or any other personwho is not a dining room employee and each and every oneof its separate and distinct contracts will bear this out... ." Although Mr. Darby declined to accept the 30contracts as representative, he admitted in effect that hehad no evidence and presented no evidence to thecontrary. He did not call an available officer of Local 1 forcross-examination on whether or not the 30 submittedcontracts were representative.In addition to thesubpoena ducestecumserved on Local89 and Local 1, the Respondents served virtually identicalsubpoenas duces tecumupon some 12 to 13 other restaurantunions,requiring each of them to likewise produce,"Allcollective-bargaining agreements currently in effect" withowners of restaurants in New York City and in variouscounties of the State of New York. (Emphasis supplied.)The broadsidesubpoenas duces tecumbrought forthmotions by Locals I and 89 to quash, revoke, or in thealternative to limit the subpenas on numerous grounds.The motions were granted to the extent thesubpoenas ducestecumrequired production beyond the 257 collective-bargaining agreements submitted by Local 89 and the 30submitted by Local 1, primarily because the Board hadalready held in theToffenetticase,supra,that the areapattern in New York City was for kitchen employees to berepresented separately for bargaining purposes and be-cause the collective-bargaining agreements submitted byLocals 89 and 1 under Respondents'subpoenas duces tecumconfirmed and corroborated the Board's holding in theToffenetticase.Similarmotions by numerous otherrestaurant unions subjected in the same way to Respon-dents' dragnet subpenas for all of their collective-bargain-ing agreements were granted for the same reasons.'1In summary,it isfound both under the Board's holdingin theToffenetticase and by the independent evidenceadduced in the instant proceeding that the area pattern inManhattan is for separate bargaining units for kitchen,11The Trial Examiner granted the motions to quash or limit the varioussubpoenas duces tecumon the following grounds (1) The Board has held intheToffenetticase thatthere is anareawide pattern in New York City forbargaining on the basis of separate kitchen unitsin restaurantestablish-ments, (2) the testimony of John Rey, secretary-treasurer of Local 89, showsthat the area pattern for separate kitchen units as found by the Board someyears ago in theToffenetticase stillprevails in the greater metropolitan areaof New York City, (3) the collective-bargaining agreements submitted byLocal 89 and Local 1,pursuantto Respondents' subpenas, confirm andcorroborate the practice of separate units for kitchen and dining roomemployees as found by the Board in theToffenetticase,(4) furthersubmissionofmore of suchagreementswould be merely cumulative, (5)Respondents are misusing the subpena process for exploratory or discoverypurposes, (6) counsel for Respondents has admitted that he has no proof orknowledge that Local 89 or Local I represented any restaurant employeesother than kitchen and dining room employees, respectively; (7) thesubpenas served on the various restaurant unions impose an unreasonableburden and could hamper their operations, (8) Respondents haveintroduced no evidence from their own sources showing that Local I and 89representemployees other than dining room and kitchen employees,respectively, (9) and the time for a cutoff and to move on to otherissues had19dining room, and bar room employees in restaurantestablishments.12Recognizing the possibility of the above finding, theRespondents seek to avoid its impact, first by thecontention that due to the difference in facts under whichtheToffenetticase reached the Board from that in thepresent case theToffenettidecision is not controlling here.TheToffenetticase reached the Board on a request forreview of a Regional Director's Decision and Direction ofElection.The Regional Director in his Decision underfootnote 2 stated that Local 89, the same Union hereinvolved as one of the two Charging Parties, sought a unitof kitchen employees but the employer wanted to add totheunit such other employees as laundry workers,maintenance-repairman, cashiers, etc. The Regional Direc-tor in the same footnote stated that both Local 89 and theemployer sought "to exclude waiters, waitresses, and busboys because all of such employees are currently represent-ed by another union." (See attachment to Resps. Exh. 25.)Based on the Regional Director's implicit finding in theToffenetticase that neither the petitioning union, Local 89,nor the employer therein, "sought an overall unit," theRespondents contend that the present case is different anddistinguishable because the Respondents as owners ofMaxwell's Plum do seek an overall unit. Respondents donot offer any explanation of why this difference has anyrelevant meaning to the issue herein of why the kitchenemployees ofMaxwell's Plum do not constitute anappropriate unit as alleged in the complaint. If anything,this factual distinction brings added emphasis to theBoard's finding inToffeneltithat the area pattern for NewYork City is "for the bargaining of separate kitchen unitsin restaurant establishments" inasmuch as it shows thatToffenettiin accord with area practice recognized the rightof its dining and kitchen employees to be representedseparately bydifferent craft unions.Another distinction Respondents seek to draw betweenitssituation and that in theToffenetticase is that inToffenetti"the unit structure" for separate units for kitchenand dining room employees had been established "by theconsent of the parties" whereas here there has been nosuch consent by the Respondents. From this distinction,theRespondents assert that the employer inToffenetti"tacitlyconceded the appropriation of the proposedarrived inviewof the full opportunity alreadygiven the Respondents todevelop byevidence theirtheorythat theonly appropriate unit forMaxwell's Plum was an overall unit of all of its employees.Apparently totally unconvincedby these reasons, Respondents in theirbriefat In 4on p. 26complain. "Respondent requested the Board to grantpermissionto appealthe Trial Examiner's ruling revoking its subpoenas..Followingthe conclusionof thetrial, the Board issued a telegraphiccommunicationon April 23, 1971, denyingRespondent's request. Theruling of boththeTrialExaminer and the Board are erroneous andprejudicial and deprive the Respondentof dueprocess."It is this inabilityto face intractable fact that prolonged the trial of thiscase froman estimated3- or 4-day trialto a 20-day trial12 In theToffenetticase,supra,theBoard in a footnote pointed out thatits decisioninToffenetti"is not to be construed as a modification of existingBoardpolicy as to hotelunits" In hotel-motel-restaurant situations forreasons, thatdo not have to be set forthhere, it has been Boardpolicy toallow overallemployee units.The Respondents'relianceonWestward-HoHotel Co,437 F 2d 11 10 (C A. 9), forsupport of its position for an overallunit of all of Maxwell'sPlum er..ployees ismisplaced because that case dealtwith ahotel-restaurant situation;Maxwell'sPlumhas nohotel or motelaccommodations-it is strictly a New York City restaurant. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartmentalized representation" whereas here the Res-pondents oppose departmentalization and seek in its placean overall unit. But here again, if anything, the fact that theemployer in theToffenetticase recognized that its diningroom and kitchen employees are entitled to separate unitsis additional proof of the area practice of separate units fordining room and kitchen employees.Respondents finally seek escape from the Board'sholding in theToffenetticase under the claim that the"similarity of job functions of Respondent's employeeswarrants an overall unit of determination." In support ofthis contention, the Respondents adduced evidence show-ing that its waiters and other dining room employees havesome duties which take them into the kitchen to performand that on occasion some of its kitchen employeesperform duties in the dining rooms of Maxwell's Plum.Thus, the record shows that Respondents' waiters, forexample, mix precut salads with dressings, add condimentsto steak tartar (raw chopped steak), scoop up ice cream fordessert orders, put garnishes on hot meat dishes, arrangevegetables,parsley, and tomatoes on serving dishes tomake them "look nice," prepare espresso coffee, andassemble their orders in the kitchen from either the hot orthe cold food sections. With respect to the Plum's kitchenemployees, the record shows that the Plum's executivechief,whose principal duties are in the kitchen, will fromtime to time enter the dining room in his white chef'suniform to observe the manner in which the waiters servethe food to the guests and that on the occasions therestaurant serves buffet meals some of the kitchen help willtake their places behind the buffet tables to offer assistanceto the patrons. The record further shows that some of thePlum's restaurant functions are handled by both kitchenand dining room employees, such as the preparation ofcoffee, the cutting of bread, the ladling of ice cream, andthe placement of garnishes on dishes, such as olives,lemons, parsley, pickles, and fruit. Notwithstanding thesemixed duties, the kitchen personnel is under the directionof kitchen supervisors and the dining room personnel isunder the direction of dining room supervisors.Although the above overlapping of kitchen and diningroom employee functions does exist at Respondents'Maxwell's Plum restaurant, the difficulty with Respon-dents'contention that such overlapping warrants anoverall appropriate unit of all of its employees is that thatkind of overlapping is not unique to the Plum but iscommon practice at all good restaurants in New York Citywhere without exceptions, when organized as all the wellknown restaurants appear to be, they are organized alongcraft lines with a separate appropriate unit for kitchenemployees and a separate appropriate unit for dining roomemployees.This is established by the uncontradictedtestimony of Local 89's aforementioned Secretary-Treasur-erRey and Local I's Business Agent Morris Swirn, whobetween them have approximately 85 or more years ofexperience in the restaurant trade in New York City.Accordingly, the Trial Examiner finds that the slightlyoverlapping functions of Respondents' kitchen and diningroom employees not only do notjustify an overall unit forallof the Plum's employees but would becontrary to theuniversal practice of all good NewYork Cityrestaurants,with similar employee functional overlapping,of havingtheirkitchen and dining room employees organizedseparately by different craft unions for representationalpurposes.ConclusionBased on the foregoing findings of fact, the TrialExaminer finds and concludes that all kitchen employeesof the Respondents, employed at their Maxwell's Plumrestaurant,exclusiveofwaiters,bartenders, stewards,guards, watchmen, professional employees and all supervi-sors as defined in Section 2(11) of the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, as alleged inthe complaint in Case 2-CA-12207 under paragraph 9thereof.C.Issue as to Whether Local89 Had Majority ofPlum'sKitchenEmployeesSignedUp ToRepresentThemIt is undisputed that Maxwell's Plum had a total of 39kitchen employees at the time Local 89 made its allegeddemand for recognition on or about October 21, 1970.General Counsel contends that Local 89 had 23 unionauthorization cards from the Plum's 39 kitchen employeeson the date of its demand for recognition.With these 23 cards General Counsel further contendsthat Local 89 had a majority of 2 cards for representationeven if the total number of union authorization cards isreduced from 23 to 21 to reflectthe eliminationof 2 cardsfrom employees Respondents contend were fired for causeand not discriminatorily, prior 13 to Local 89's allegedrequest for recognition, and even if the total disputedkitchen staff figureremains at39 rather than 36 inaccordance with General Counsel's contention that thefigure should be reduced to 36 to reflect the alleged factthat3of the 39 kitchen employees were statutorysupervisors, not entitled to be included in the card countfor a majority.Respondents concede that, even under these mostfavorable assumptions in their favor, Local 89 would stillhave a majority of 1 card; that is, 21 cards for umonrepresentationout of the Plum's kitchen staff of 39employees, subject, however, to Respondents' claim that somany of these cards are invalid forone reasonor anotheras to destroy the majority in favor of Local 89. Theseclaims of invalidity will be considered below in appropriateorder.In the findings in a latersectionof this Decision it isdetermined that kitchen employees Marcel LeBloas andJose Ferreira were discriminatorily discharged prior to thetime of Local 89's request for recognition because of theirunion activities. These two employees had signed unioncards in favor of Local 89 prior to their discharge, but theirtwo cards were not included in the counts for majority13As will be seen below, General Counsel contends that the cards of thecounted because they were discriminatorily discharged prior to Local 89'stwo involved employees, Marcel LeBloas and Jose Ferreira, should bedemand for recognition MAXWELL'S PLUMshown in the above two paragraphs.Due to the determina-tionmade below that they were discriminatonly dis-charged,the Trial Examiner here findsthat theywere stillRespondents'"employees"under the Act at the time Local89 made its demand for recognition and that Local 89 wastherefore entitled to include their cards in the count for amajority at the time of its request for recognition. Withthese two additions,Local 89 would have 23 cards out ofthe 39 employees employed in the Plum's kitchen and thusa majority of 4 cards.The above counts as noted are on the assumption mostfavorable to Respondents that the Plum's kitchen staffconsisted of 39 nonsupervisory employees on the date oftheUnion's request for recognition.General Counsel'sposition, however, is that the 3stewards among Respon-dents 39 kitchen employees are in fact supervisors withinthemeaningof the Actand that the kitchen unit is thusonly 36 in number.The indicated stewards are RobertWillis,Dominic Augello, and Joe Largana;Local 89 hasno union authorization cards from these three stewards.With a kitchenunitof only36 employeesbrought about bythe elimination of the 3 stewards from the unit,Local 89'sclaimed majority of 4 under the findings of the aboveparagraph would be increased to 5. Similarly with akitchen unitof only 36,under Respondents'own count,Local 89 wouldhave a majorityof 4. But as Respondentsdeny that the three stewards have statutory status assupervisors,there is an issue as to their status.The testimony of kitchen employees Jose Ferreira, theaforementioned discriminatee,and Santos Bonet,a runner,who still works for the Plum, leaves no room for doubt thatthey received work orders from the Plum's stewards.Ferreira, a Spanish-speaking man who could testify onlythrough an interpreter,could only remember the first nameof the man he worked under as "Joe"when he first startedemployment at the Plum,but his testimony is clear that"Joe" was known as a steward.Santos, who as a Spanish-speaking person had much difficulty testifying in Englishnotwithstanding his long residence in the United States,identified Joe Largana and Robert Willis as the stewardshe worked under and still works under.It is also found byinference that the Joe under whom Femera worked wasthe same Joe Largana. From the credited testimony ofFerreira and Santos,it is found that Respondents'stewardshave at all times here material had and exercised theauthorityto "assign"and "responsibly to direct"certainkitchen employees in Respondents'restaurant,and accord-ingly are supervisors within the meaning of Section 2(11) ofthe Act.14The testimonyof Local 89 Secretary-TreasurerRey shows that this is in accord with the universal practiceof better restaurants,such as the Plum,in the greater NewYork Cityarea.Because stewards are deemed supervisors14Even the grudging answer of Warner LeRoy, Maxwell's Plum's self-described"owner,"to a question put to him by his own counsel appears toadmit that his stewards had the authority to assign work to other employees.Asked by his counsel, "Do the stewards who work in your restaurant directother employees in their jobs during the course ofa day?"LeRoy replied,"They would direct other employees only to the extent that they would asksomeone to pick up something in a storeroom." The testimony ofRobertWillis, the only Plum steward to testify herein with respect to hisauthority over other employees,was evasive Speaking of Bonet,his runner,Willis under cross-examination testifiedthat, "when I receive the meat, he21by the Union, Local 89 does not accept stewards asmembers.Summarizing the entire record, it is found and concludedthat at the times here pertinent the Respondents' kitchenunit without the 3 stewards consisted of 36 nonsupervisoryemployees on the date of Local 89's request for recognitionand that the local on that date had authorization cardsfrom 23 of these 36 employees to represent them inbargaining negotiations with Respondents, or a majority of5.15However, as noted, Respondents raise questions as tothe validity of so many of the Union's authorization cardsas to destroy Local 89's majonty if Respondents' validityobjections to the cards are sustained.One of Respondent's objections to the validity of theemployee-signed cards is that they were not dated by theemployees, but by Local 89's Secretary-Treasurer Rey.Respondents contend that, "To establish a majority as ofthe date of an alleged demand for recognition, authoriza-tion cards should be concurrently signed and dated byemployees to substantiate the majority status of theunion." Respondents offer no authority to support theircontentions that "authorization cards should be concur-rently signed and dated by employees."The record leaves no doubt that the employees aftersigning the cards meant for the union officials to fill in allblanks in the cards, including the dates, since most of thesignerswere foreign bornand illiteratein the Englishlanguage. Union Representative Rey's credited testimonyshows that he inserted the dates on the cards either at aunion meeting or upon receipt thereof from an employee-solicitor.Despite someinitialconfusion of memory, Rey'sdetailed and credited testimony leaves no doubt that hedated the 23 cards on the dates shown thereon, to wit, 19on October 1, 1970, and 4 on October 21, 1970. Rey'scredited testimony further shows that each of the 23signed cards were dated and otherwise filled out prior tothe time Rey called upon the Plum's owner, WarnerLeRoy, with Local 89's request for recognition. Thesefindings are corroborated by the fact that a copy of a letterof record herein by counsel for Local 89 shows that onOctober 22, 1970, he mailed an election petition 16 to theRegional Director, together with the 23 signed cards asshowing of interest. (G.C. Exh. 15.) But in the opinion ofthe Trial Examiner these cards, validated as they were atthe trial as expressing the free will and desires of theemployees to be represented by Local 89, would be valideven without any dating thereon under the showing thatLocal 89 had possession of the signed cards at the time itmade request for recognition to Respondents.Respondents' other validity objections relate to eightspecific cards on various grounds. Two of these relate tothe aforementioned discriminatees, Marcel LeBloas andJose Ferreira. Respondents contend that their authoriza-[Bonet]willhelpme putitawayHe will help me taking morningrequisition[s] upstairs"When asked, "Who tells him to do that?" Willisevaded the question with the reply, "Hisjob description is written ... "15Counsel for GeneralCounsel contends that Local 89 at the times herepertinent had a majontyof onlyfour cards as against the above finding of amajority offive,but whetherthe figure is four orfive Local 89 had amajority undereither count.16Pursuant to normal practice,the petition is being held up pending theresolutionof the charges herein 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion cards "should not be counted in determining Local89'smajority status since neither employee was employedon the critical date." Inasmuch as heretofore indicated it isdetermined in a later section of this Decision that these twoemployees were discnminatorily discharged prior to Local89's request for recognition and therefore were "employ-ees"within the meaning of the Act at the time of therequest, their cards are found valid and entitled to becounted in determining the local's majority status. It isfound that their cards were properly included in the above-determined majority count.The remaining six cards to which Respondents object onvarious grounds of validity are those of kitchen employeesJuan Alicea, Luis Sigollen, Dionicio Lorenzo, ManuelLugo, Victor Vintimillia, and Osvaldo Avelino.Respondents object to the card of Alicea, a cook, on theground that the card does not bear his personal signature.Alicea acknowledged that the card does not contain hispersonal signature, but his credited testimony shows thathe instructed and authorized a fellow kitchen employee tosign his name on the card in evidence herein as he wasengaged at the time in his kitchen duties as a cook. Histestimony further shows that having worked in restaurantsfor 10 years he fully understood the meaning and purposeof the card and that it reflected his free will and desire tobe represented by Local 89 in collective-bargainingnegotiations with the Respondents. Under these circum-stances the Trial Examiner finds Alicea's card valid andproperly included in the count of Local 89's majority.Respondents next object to a card bearing the signatureof Luis Felix Sigollen, a dishwasher (G.C. Exh. 3-C), onthe ground that he "was not employed at the time heallegedly signed the card." Like virtually all other cards,Sigollen's card was left undated at the time he signed it butthe card was later dated October 21, 1970, by Local 89'ssecretary-treasurer,Rey. Sigollen's signed card was ob-tained by the aforementioned discnminatee and kitchenworker, Jose Ferreira. According to Respondents' recordsSigollen's first day of employment at the Plum was October19, 1970. Respondents seek to show through Ferreira'stestimony that he obtained Sigollen's signed card onSeptember 27 or 28, 1970, or some 3 weeks prior to thetime he was employed by the Plum. This is the basis forRespondents' contention that Sigollen's card should not becounted in the count for union majority on the ground thatSigollenwas not employed by the Plum at the time hesigned the undated card. Sigollen's card was 1 of some 15such other cards Ferreira obtained from other coworkerkitchen employees at various times in September 1970.Some 7 months later at the trial herein Ferreira, as mightbe expected, found it difficult to remember with certaintythe precise dates on which he received each of the signedbut undated cards he had solicited from his coworkers. Hisrememberance of the date on which he solicited andreceived Sigollen's signed card was by reference to hisuncertain memory of the date on which he received thecard from another kitchen employee, Ampara Almonte, asthe following excerpts from the transcript show:Q. [By counsel for General Counsel] Was that[Almonte's card] signed in your presence?A.Yes.TiuAL EXAMINER: When?A. I do not recall.ssssQ. [By General Counsel] Was it before you werereleased by the doctor on October 6th?MR. DARnY: Objection....rssQ.Did you everreport back to work after yourinjury hadhealed?A.Yes.Q.Did you receivethat card[Almonte's] after yourinjury hadhealed?A.Yes.Q.Did you receivethat card before that date?A.Yes.Q. I will ask youif you received a card from LuisFeliz[Sigollen].A.Yes.Q.Do you remember the approximate date thatyou received that card from him?A.On the sameday thatI received the first cardyou showedme [Almonte's card].17I don't rememberthe exact date.[Emphasis supplied.]If full reliance were given in Ferreira's above testimony,itwould appear that he obtained Sigollen's signed cardsome time prior to October 6,1970,more specifically onSeptember27 or 28,1970, but as there is no evidence thatSigollen worked for Respondents in September 1970, andno evidence in the case that he was on Respondents'premises priortoOctober 19, 1970,it is obvious thatFerreira could not have gotten a signed card from Sigollenthe latter part of September and that Ferreira was thushonestly mistaken in giving September27 or 28,1970, asthedate on which he received Sigollen's signed card.Accordingly, the Trial Examiner does not credit Ferreira'stestimony that Sigollen signed his card in September 1970.At the trial, the TrialExaminer placed the Respondents onnotice that it would be a "wholly unlikely inference" thatSigollen signed a union card for Local 89 before he beganhis employment with Respondents on October 19. In viewof this state of the record,theTrial Examiner furtherplaced the Respondents on notice that the burden of goingforward to show that the card, bearing the date of October21, 1970,was actually signed by Sigollen about a wholemonth prior thereto or before he began his employment atMaxwell's Plum was upon the Respondents.This burdenof going forward was not met by Respondents.The TrialExaminer finds that Sigollen signed his union authoriza-tioncard in the presence of Ferreira and upon hissolicitation on a date no earlier thanOctober 19, 1970,when Sigollen took up employment with Respondents andno later thanOctober 21,1970; that the card was dated17Ferreira testified that "I don't recall exactly" when he receivedAlmonte's signed card but "believed"itwas on September27 or 28, 1970. MAXWELL'S PLUMOctober 21, 1970, by Secretary-Treasurer Rey; and that thecard was in Rey's possession at the time he made hisrequest to the Respondents for recognition of Local 89 asthe collective-bargaining representative of theRespon-dents' kitchen unit. The Trial Examiner further finds thatSigollen's card is valid in all respects and was properlyincludable in the count for Local 89's majority.Respondents next object to the validity of the cards ofDionicio Lorenzo, pantryman, and Manuel Lugo, dish-washer, both of whom had to testify through a Spanishinterpreter.Lugo, even through the interpreter, showedconsiderable difficulty in grasping some of the questionsand in verbalizing his answers. Respondents in their briefadmit that both Lorenzo and Lugo testified that theysigned their union authorization cards in the latter part ofSeptember 1970. However, Respondents contend that thereare contradictions in the testimony of these employeeswhich indicates that their cards were signed on October 22rather than in late September 1970. As October 22 is, as theRespondents state, "the day after Local 89 claims itdemanded recognition," they contend that the cards signedby Lorenzo and Lugo were signed too late to be counted ascards on hand to show majority when Local 89 made itsrequest for recognition on October 21.The record, however, does not bear out Respondents'contention that the cards in question were executed inOctober. Lorenzo testified that his card was signed in thepresence of Ferreira and Hernandez at a location justoutside the restaurant. The record otherwise identifiesHernandez as a business agent of Local 89. Respondentsseek to fix the date of that meeting as being October 22,1970, based on other evidence that there was a meetingoutside of the restaurant on October 22 at which Ferreiraand Hernandez were present. But Lorenzo's creditedtestimony plainly shows that the meeting he referred towith Ferreira and Hernandez took place, "Around the 17thofSeptember or maybe a day later." There are nocontradictions in Lorenzo's testimony on this as claimedby Respondents. Although Lorenzo testified that he signedthe card in the presence of both Ferreira and Hernandez,he not only definitely fixed that date as around September17, 1970, but stuck to that date under the vigorous cross-examination of counsel for Respondents. There is nothinginconsistentwith this testimony and a possible latermeeting between Lorenzo with Ferreira and Hernandezoutside the restaurant on October 22, 1970, if such tookplace. The Trial Examiner fully credits Lorenzo's testimo-ny that he signed his card around September 17, 1970.Lugo's card is considered next. Although Respondentsadmit that Lugo testified that he signed his card the latterpart of September 1970, a close examination of histestimony shows that he was never asked and nevermentioned the date on which he signed his card. Based onLugo's obscure testimony that he signed the card, "Whenthey went there to the restaurant," in reply to the TrialExaminer's question, "Who gave you the card?" theRespondents seek a finding that the card was signed onOctober 22, 1970. There is nothing in the record whichwould support such an inference. Lugo's card bears thedate of October 1; the testimony of Local 89 Secretary-Treasurer Rey shows that the card was in his hands on23October 1, and that he inserted that date. Accordingly, it isfound that Lugo's card was signed and in the possession ofLocal 89 long prior to the date it demanded recognition ofRespondents as the collective-bargaining representative ofits kitchen unit.Respondents also attack the validity of the cards ofLorenzo and Lugo on the ground that their testimony thatthey were "for the union" is ambiguous. Their testimony,however, leaves no doubt that they fully understood thatthe cards they signed were an authorization to the Unionto represent them in collective bargaining with theRespondents.Based on the above findings, the Trial Examiner findsthat the cards of both Lorenzo and Lugo are valid, timely,and were properly included in the count of Local 89'smajority at the time it demanded recognition from theRespondents.The card of Victor Vintimillia is also objected to onvalidity grounds. Vintimillia was hired by the Plum as adishwasher on August 28, 1970. His credited testimonyshows that he signed the union authorization card inevidence herein as General Counsel's Exhibit 12 about amonth after he started work at the Plum. He signed thecard at a location outside of the restaurant but adjacent toitupon the solicitation of a man he believed to be anemployee of the restaurant, whose name he could notrecall.His credited testimony further shows that, immedi-ately after he had signed the card, all of its other blankspaces, including the date line, were filled in by thesolicitor. The card is dated October 1, 1970, and the TrialExaminer finds that the card was signed on that date.Respondents' attempt to show that the card was signed onOctober 22, 1970, finds no support in the record, directly orby inference. The Trial Examiner finds that the card wasproperly included in Local 89's majority count at the timeit requested recognition from the Respondents.Finally Respondents object to the validity of the unionauthorization card of Osvaldo Avelino, a dishwasher, onthe grounds that the aforementioned Jose Ferreira "told"him to sign the cards, that Ferreira "went to each person tomake him sign the card," and that Ferreira "talked to meabout the benefits of the union." Respondents contendthat "These statements do not establish that Avelino knewthat the card for the purpose of authorizing Local 89 tobargain collectively for him." Any reading of Avelino'stestimony shows that the above quotations from Avehno'stestimony are taken out of context of his total testimonyand that while the words "told" and "made" may be literalEnglish translations of his Spanish, Avelino obviouslymerely intended to say that Ferreira requested or askedhim to sign the authorization card. In more naturaltranslations of his testimony, the transcript at other placesshows that Ferreira "asked" him to sign the card. Ferreiraas a fellow kitchen employee was not in the position to"tell" or "make" other employees sign a card. It is clearfrom the whole of Avelino's testimony that he fullyunderstood and sympathized with the efforts being madetobring Local 89 in to represent the Plum's kitchenemployees in collective bargaining with the Respondentsand that he signed his own union authorization card forthis purpose. His direct testimony shows that he signed his 24DECISIONSOF NATIONALLABOR RELATIONS BOARDcard "because I liked the idea of the union" and becausehe "had already worked in another place where was aunion" and knew what it was all about. It is found thatAvelino's card was signed by him personally prior to thetimeLocal 89 made its request to Respondents forrecognition, that Avelino knew that the purpose of the cardwas to give Local 89 the authority to represent him incollective bargaining with the Respondents, and that hiscard was properly included in the majority count claimedby Local 89 at the time it made its request for recognition.Contrary to Respondents' assertion,18 there is noevidence of any kind in the case that any of the cards wereobtained by threats or coercion. Summarizing, it is foundthat each of the 23 union designation cards of recordherein represent the free will and desire of each of theemployee-signatories thereon to be represented by Local89 in collective bargaining with the Respondents.Based on the foregoing evidentiary findings, it is foundand concluded that Local 89 had authorization cards froma majority of the employees in Respondents' kitchen unitat the time 19 Local 89 made its request to Respondents forrecognition as the exclusive collective-bargaining repre-sentative of its said unit.D.Issue as to WhetherLocal 89RequestedRecognition and the DateThereof andWhether theRespondents Refused RecognitionThe complaint in Case 2-CA-12207 alleges that Local 89on or about October 21, 1970, requested the Respondentsto recognize it as the exclusive bargaining representative ofitskitchen unit for purposes of collective bargaining, andthat the request was denied as of the same date.Secretary-Treasurer Rey of Local 89 testified in supportof the allegations.Warner LeRoy, Respondents' chief executive and self-described owner of Maxwell's Plum, on the other hand, byhis testimony denied the allegations. LeRoy admits that hehad a visitation from Rey and two of his associates in thelatter part of October 1970, at the premises of the Plum.However, he denies that he received any request at thatvisitation from these union representatives for recognitionof Local 89 as the bargaining representative of the Plum'skitchen employees. LeRoy also denied that the meetingtook place on October 21 and instead claimed that the dateof the meeting was October 23. Respondents, on the basisof LeRoy's testimony, contend that they "did not refuse torecognize Local 89 since no demand for recognition wasmade."Of the two versions of the Union's visitation toMaxwell's Plum, the record compels the crediting of Rey'sversion. It is undisputed that Rey and LeRoy have knowneach other for a period of at least 2 years prior to the timehere under discussion because of a prior contact relating toLocal 89's efforts to organize the Plum's kitchen employ-ees.Rey's testimony shows that he and two of hisassociates called upon LeRoy in the mid-afternoon ofOctober 21, 1970, where in Rey's own words he, asspokesman for Local 89, "told Mr. LeRoy I am cominghere to see you again because we have the majority of theemployees of the kitchen of your restaurant signed up withthe union, and I would like to have an appointment todiscuss a collective-bargaining agreement." LeRoy repliedthathe would refer the matter to his attorney. Thistestimony by Rey, both as to the substance of the meetingand the date thereof, was corroborated by AnthonyKolgate, one of the twounion representativesfrom Local89 who accompanied Rey. The dateof the meeting isfurther corroborated by Rey's diary which shows that ittook place on October 21, 1970, a Wednesday. Followinghismeeting with LeRoy, Rey caused a petition for anelection to be filed with the Board. The petition (Resps.Exh. 21) alleges that a request for recognition was made toand denied by Respondents on October 21, 1970. Thepetition was transmitted for filing under a transmittal letterdated October 22, 1970. (G.C. Exh. 15.) The petition andits transmittal letter of October 22 is not only further proofthat the meeting between Rey and his colleagues withLeRoy must have taken place on October 21 but alsoshows that LeRoy's testimony that the meeting took placeon October 23, rather than October 21, is patently wrong.[The question of whethera union's requestfor recogni-tion was made on a particular day or a day or two earlieror later should have little or no bearing on the question ofwhether or not the involved Employer unlawfully rejectedthe request. But in the present case the Respondents havegone to great length in an attempt to show that the meetingof the union representatives with LeRoy took place onOctober 23 rather than October 21. Counsel for Local 89contends that this is because Respondents seek to make itappear that there was no connection (on another issue)between their alleged promises of wage increases and Local89's request for recognition by their attempt to show thatthe promises of the wageincreaseswere made prior toLocal 89's request for recognition. This is in line withRespondents' contention that they "had no knowledge ofLocal 89's organizational drive when it granted wageincreases." (Resps. br., p. 63.) The Trial Examiner findsthatRespondents' true motive for seeking a finding thatRey'smeeting with LeRoy took place on October 23instead of its actual date of October 21 as found above isthat it would be supportive of Respondents' efforts toobtain a finding on anotherissueherein that the wageincreases the restaurant granted to its kitchen employees inOctober 1970 was not for the purpose of thwarting theefforts of Local 89 to organize these employees as chargedin the complaint. The latterissue willbe dealt with belowin a subsequent section of this Decision.]LeRoy's version of the meeting he had with Rey, whichiswholly different from Rey's, is as follows:Isaw them, I said hello, how are you. They said fine.They said, you know, everything is union these days. Isaid, well, that's not for us to discuss. And I said, whydon't you gentlemen come here to dinner sometime, Iwould be glad to have you as my guests. And they saidthank you, and that was the whole conversation.18Resps br atp. 31, fn 919As shown below,the date onwhichLocal 89 made its request toRespondents was October21, 1970. MAXWELL'S PLUMThe Trial Examiner rejects this version of the meeting aswholly incredible in the light of the entire record includingcountenance factors, but also for the reason as stated inLocal 89's brief, "it bears no relationship to the way realpeople-especially veteran union officers-behave."Based on the foregoing evidentiary findings of fact, theTrial Examiner finds and concludes that on October 21,1970, Local 89 requested Respondents to recognize it as theexclusivecollective-bargainingrepresentativeof theiremployees in the above-described kitchen unit andrequested Respondents to bargain collectively with it as theexclusive bargaining representative of their employees inthe said unit, with respect to rates of pay, wage, hours ofemployment, and other terms and conditions of suchemployees. The Trial Examiner further finds and con-cludes that on the aforementioned date of October 21,1970, the Respondents refused, and since that date havecontinued to refuse, to recognize Local 89 as the exclusivecollective-bargaining representative of Respondents' em-ployees in its described kitchen unit.E.Issue as to Whether RespondentsDiscriminatorily Discharged Two Kitchen Employees1.Discharge of Jose FerreiraFrom the conclusionary findings in this section, it wasstated above-in connection with another issue that JoseFerreiraandMarcelLeBloas "were discriminatonlydischarged prior to the time of Local 89's request forrecognition (October 21, 1970), because of their unionactivities."The basic evidentiary findings upon whichthese conclusionary findings were reached are statedbelow.JoseFerreira,a young man of 20, was hired byRespondents as a dishwasher on March 3, 1970, and some2 months later was promoted to pantryman whose duty,among others, was the preliminary preparation of lobstersfor service to diners. The complaint alleges that Ferreirawas discriminatorily discharged on October 6, 1970.20Respondents' answer, while denying any discrimination inFerreira's discharge, appears to admit that his dischargetook place on the alleged date of October 6, 1970, but atthe trial Respondents sought to prove that the dischargetook place much earlier, to wit, in the last week of August1970.As theissue as tothe date of Ferreira's dischargeappears to have been tried by consent, it will be treated asan issue herein notwithstanding Respondents' failure todeny the allegation that Ferreira was discharged onOctober 6. This issue is incidental to Respondents'principal defenses that Ferreira was discharged for causeand that Respondents had no knowledge of Ferreira'sunion activities at the time of his discharge, but isimportant because if his discharge occurred in August,Respondents could not be charged with knowledge ofFerreira'sunion activities as they did not start untilSeptember 17, 1970.On August 21, 1970, about 4 p.m., Ferreira received aserious knife-cut injury to the back of his right hand while20Par. 6 of the complaint inCase 2-CA-12207 simplyalleges thatFerreira was dischargedon October 6, 1970,and LeBloas, the day beforePar. 8 of Respondents'answer reads "It admits the allegation contained in25working in the kitchen of his Employer. The accidenthappened as he was handling a lobster. There are severalversions of the accident.Ferreira's version is as follows.He testified that after hepicked up the lobster and was carrying it back to a tablefor preparation, he somehow slipped and fell and severelycut the back of his right hand with the knife he had in hisotherhand. It is undisputed that Ferreira, bleedingprofusely,was taken to a hospital where his hand wastreated and the cut stitched.It is also an admittedfact thatat the time of the accident the supervisor of the kitchen,Jean Brecq, the executive chef, was away from therestaurant on vacation. It is also undisputed that Ferreiraafter some 4 hours at the hospital returned to therestaurant and reported to Robert Tanzi, a dining roommanager, in the absence of Brecq. Ferreira's credited andundisputed testimony also shows that Tanzi sent himhome, but told him to come back when he felt better.Respondents contend, however, that Tanzi fired Ferreira aweek or so later in the last part of August because he heldhim responsible for the accident in which he was injured.Respondents did not call Tanzi to establish that he hadfired Ferreira a week or so after the accident, but rely onthe testimony of Brecq as hereafter more fully related thatwhen he got back from his vacation in the first week ofSeptember, Ferreira spoke to him (Brecq) about having hisjob back and that at that time he "told him that he hadbeen discharged the week before and I was just repeatingto him again that he couldn't work any more for Maxwell'sPlum." Ferreira categorically denied that such a conversa-tion took place and testified that it was not until October 6,1970, when he told Brecq that he hada medical release andwas ready to return to work that Brecq told him he couldnot have his job back.On September 14, 1970, the Respondent reportedFerreira's injury of August 21 to the Workmen's Compen-sation Board of the State of New York. The report statesthat the injury occurred while Ferreira was handling alobster with a knife and does not mention that anyone elsewas involved with the accident. The report requires thefiling of a form C-11 "each time there is any change in theemployment status" of the employee (i.e., Ferriera) "asreported in item 22 above." Item 22 asks, "Has employeereturned to work?" Respondents replied "No" to this. Thetransmittal letter on the report does not show that a formC-11 was transmitted with the report and the report doesnot have a form C-11 attached to it. (G.C. Exh. 14 a and b.)After his treatment at the hospital, Ferreira was underthe care of a private physician for his injured hand untilOctober 6, 1970. On that date his doctor released him andtold him that he could go back to work. Reporting back towork that same day, Ferriera's credited testimony showsthat after Brecq, who is in complete charge of the kitchen,had told him that he could not come back to work at thePlum any more, Tanzi, the aforementioned manager of oneof the Plum's two dining rooms, came by and entered intothe conversation. Ferreira's credited testimony shows thatin response to his question as to why he could not have hisPar. 6 of the complaint that the persons named therein were terminatedfrom employment." 26DECISIONSOF NATIONALLABOR RELATIONS BOARDjob back, Tanzi replied, "You cannot work here any morebecause you put your nose M places you don't have to."The Trial Examiner finds that this was a reference toFerreira's efforts to get the Plum's kitchen employeesorganized as detailed below. Respondents did not produceTanzi to deny that he had made the statement attributed tohim by Ferreira. Brecq's denial that Tanzi made thestatement is not credited. The record as a whole shows thatRespondents have been at all times extremely sensitive,alert, and resistant to any union efforts to organize theirrestaurant.Prior to his third and final visit of October 6 to hisphysician, Ferreira had made office visits to the doctor onSeptember 2 and 16 and after each of these office visits hewould stop at the Plum to visit with the employees in thekitchen where he expected to return to work as soon as hehad a medical release. After leaving the restaurant'spremises on his visit of September 16, he was met by JorgeHernandez, a union organizer for Local 89, on the streetdust outside the employees' entrance of the restaurant.From where they were standing they were visible from theadjacent interior of the restaurant. Hernandez inquiredwhether Ferreira worked in the restaurant and uponreceiving an affirmative answer, he sought his assistance inorganizing the Plum's kitchen employees. Ferreira readilyagreed; he then signed a union authorization card in thepresence of Hernandez, and received a supply of suchcards for distribution among Plum's kitchen employees.The next day, September 17, 1970, Ferreira obtained thesignatures of about four of his fellow employees on theunion cards; on September 18, 1970, he signed up about sixmore kitchen employees; and on September 27 or 28, 1970,he succeeded in getting four more cards from Respondents'kitchen employees. All of these solicitations by Ferreiratook place in Respondents' kitchen and all the cards weresigned in the kitchen.Respondents' defense is that Ferreira was discharged forcause because his own misconduct caused the accident ofAugust 21, 1970, and that the discharge took place in thelatter part of August within a few days after the accidentand not on October 6, 1970, as testified by Ferreira. It ispart of Respondents' defense that Ferreira was dischargedby Tanzi during Brecq's absence from the kitchen onvacation. It is also part of Respondents' defense that Brecqtold Ferreira as early as the first week in September 1970,when Ferreira asked him whether he could have his jobback when he had a release from his doctor, that he(Ferreira) had "been discharged the week before and I(Brecq) was dust repeating to him again that he couldn'twork anymore for Maxwell's Plum." Tanzi was nevercalled by Respondents to testify that he had terminatedFerreira.Respondents rely on Brecq's testimony to provethat Ferreira had been discharged in August within a fewdays of his kitchen accident.To prove that the accident was caused by Ferreira'shorseplay, Respondents called Evans Pierre, an 18-year-oldboy from Haiti who works in the Plum kitchen during thesummer and attends high school in Brooklyn during theschool year. Pierre impressed the Trial Examiner as being ahighly intense and emotional person. Pierre's testimonyshows that both he and Ferreira, with whom he is onunfriendly terms, were in the same part of the kitchen onAugust 21, 1970, when Ferreira was injured while handlinga lobster, but his'testimony of, what led up jto; the accident'isentirely different. It will be recalled that Ferreira testifiedthat as he was carrying the lobster he slipped and fell andcut his right hand with the knife he had in his left hand.Pierre,on the other hand, testified that the accidenthappened as Ferreira in horseplay was trying to put theopen-clawed lobster in his hand against Pierre's resistanceand that at Ferreira's second attempt at this, he held up aknife against it and that somehow the knife slipped andboth he and Ferreira received cuts on their hands.Respondents also reported Pierre's injuries to the Work-men's Compensation Board, as it did in Ferriera's case,stating the accident to Pierre occurred on August 21, 1970,while he was cleaning a lobster.21 The two Workmen'sCompensation reports show that both Pierre and Ferreirawere taken to the same hospital but for some unexplainedreason, Respondents' report on Pierre is dated August 28,1970, and the one on Ferreira is dated September 14, 1970.The report on Pierre, like the one on Ferreira, does notshow that anyone other than Pierre was involved in theaccident. The report on Ferreira shows a question markafter the question as to the "Probable length of disability."The same question in Pierre's report is answered "Tendays," but his testimony shows he was back at work thenext day whereas it took Ferreira some 6 weeks to recoverfrom his injury.Wajih Jahl, a relief cook, testified in behalf of theRespondents as a witness to the accident of August 21,1970, claiming that he was present at the accident. Histestimony is inconsistent. In his direct testimony he statedthat he was in the same area in which Ferreira and Pierrewere at the time of the accident, but that his back wasturned to them when he heard a commotion and that,when he turned to see what had happened, he saw Pierrewith a knife in his right hand trying "to hit a lobster22 andhe hit Jose [Ferreira] and himself." On cross-examinationJalilwas asked by counsel for General Counsel, "was [it]your opinion when you turned that Mr. Pierre was tryingto hit the lobster?" Jalil replied inconsistently with hisabove direct testimony, "I don't say that. I say I saw theknife-and the same time I turned around it was in thehand of both guys."A final version of what led to the kitchen accident ofAugust 21, 1970, was given by Francisco Gabriel, who atthe time of the trial had been in Respondent's employmentfor about a year as a preparation man in which position hedid such things as prepare salads and hamburgers. Hisunion authorization card having been received in evidenceupon the testimony of Ferreira who had solicited it, he wasfirst called by counsel for Respondents in an effort to showthat he did not understand the nature of the card, but thiseffort failed and the examination fortified the fact that heknew when he signed the card that it was to bring the21The two reports are identical as to the date of the accident and theaccident occurred while the employees were preparing a lobsterapproximate time of the day thereof. Similarly the description of the22Presumably in Ferreira's handaccident in each report is virtually the same Both reports state that the MAXWELL'S PLUMUnion in to represent the kitchen employees. Counsel forGeneral Counsel thereupon took Gabriel over as a rebuttelwitness for examination concerningthe kitchenaccident ofAugust 21. Gabriel testified that he was present at the timeof the accident and that the only other person there besidesFerreira,Pierre,and himself was Jorge Martinez.He statedflatly that the aforementioned Wajil Jalil was not at thescene of the accident. Gabriel described the accident asfollows: "Jose Ferreira was chopping the lobster. TheHaitian [Pierre] came over and tied to develop a fight withFerreira.He went from behind and wanted to cut thelobster. Jose Ferreira was surprised, acted and jerked andat that moment he was cut."His further testimony showsthatby the word "fight" he meant that Pierre washorseplaying with Ferriera. Martinez, the only other personwho saw the accident (according to Gabriel), was notcalled by Respondents as a witness. Gabriel's testimonyshows that he had not spoken to anyone about the accidentprior to his questioning as a rebuttal witness. SinceGabriel's testimony was unrehearsed and spontaneous, thisfactor weighs heavily in favor of the credibility of Gabriel'stestimony.The Trial Examiner credits the versions of the accidentgiven by Ferreira and Gabriel and rejects all otherversions.The Trial Examiner also credits Gabriel'stestimony that Jalil was not at the scene of the accidentwhen it happened. Jahl's own conflicting testimony as towhat happened at the accident gives credence to Gabnel'sflat assertion that Jalil was not present at the place andtime of the accident.Ferreira under cross-examinationacknowledged that another person was also involved in theaccident, but could not give any details concerning thatother involvement. This appears to be because the accidenthappened so suddenly and unexpectedly and left Ferreirableeding so profusely that he became generally unaware ofanyone except himself. His testimony shows that a nerve inhis middle finger was severed in the accident. On the basisof all the evidence of record, the Trial Examiner finds thatboth Ferreira and Pierre were involved and injured in theaccident. The Trial Examiner further finds upon the basisof the credited versions of the accident that it was broughtabout by Pierre's misconduct or horseplay not by Ferreira.Since the Trial Examiner does not credit Jalil's testimonythat he was present when the accident happened,he doesnot credit his testimony that he reported the accident to theback dining room manager, Tani.Discussion and ConclusionsRespondents are seeking to show that they terminatedFerreira for cause because they held him responsible forthe accident of August 21, 1970, and that his terminationtook place in the last part of August 1970, because of thatincident.If it were found that Ferreira was discharged inlateAugust 1970, it would naturally follow that Ferreirawas not discriminatorily discharged even if he was not atfault for the accident because the record leaves no doubtthat his union activities did not commence until September17, 1970, and that thus the Respondents could not becharged with terminating him in August 1970 for hissubsequent union activities.The record, however, compels the conclusion that27Respondents discharged Ferreira on October 6,1970, asalleged in the complaint and not in late August 1970.Tanzi,the supervisor whom the Respondents assert firedFerreira late August 1970, for misbehavior leading to hisaccident,was not called by Respondents as a witness. Thusthere is a credibility issue between the testimony of Brecq,the top kitchen supervisor,who testified that he toldFerreira the first week in September 1970 that he had beenfired the week before in his (Brecq's) absence and wouldnot be rehired,and the testimony of Ferreira who testifiedthat Tanzi told him right after the accident to come back towork as soon as he was well and further testifying flatlydenied that he had any conversations thereafter withanyone about coming back to work until October 6, 1970,when he was told by Brecq for the first time that he wouldnot be taken back.As between this conflicting testimony the Trial Examinercredits Ferreira's testimony based on his observation of thetwo witnesses and a number of other factors.One of theseis that Respondents should have called, but did not call,Tanzi to prove its assertion that he had actually dischargedFerreira about a week after his accident in late August.Another is that the above findings show that the accidentofAugust 21, 1970,was not Ferreira's fault and thatRespondentswere thus seeking a pretext to justifyFerreira's discharge and were seeking to date it back torelate to the accident.Although it is customary for largeemployers to keep exact employment records,Respon-dents,who hire more than 100 employees,produced norecord evidence of the date of Ferreira'sdischarge.Furthermore,Respondents'Workmen'sCompensationreport of September 14, 1970,on Ferreira's accident of thepreceding August 21,does not show or in any way indicatethat he had been terminated,but on the contrary carriesthe inference that he was still an employee of Respondents.The fact that Ferreira was permitted to pay fairlyprolonged visits to the employees in Respondents'kitchenshows that he regarded himself as an employee on sickleave and that management regarded him in the same light.Respondents'contentionthat they hadno knowledge ofFerreira's union activities on the date of his discharge onOctober 6, 1970, cannot be credited. As shown above,Ferreira's credited testimony shows that on the date of hisdischarge when Ferreira asked why he was not taken backnow that he had a medical release,Tanzi replied that it was"because you put your nose in places you don't have to."As shown above, the Trial Examiner finds that this was aclear reference to Ferreira's extensive union activities inorganizing the kitchen help which could not have escapedRespondents'noticeasFerreirahad single-handedlysigned up approximately 14 employees in Respondents'kitchen while they were at work.In summary it is found that Ferreira was discriminatorilydischarged on October 6, 1970,because of his unionactivities in behalf of Local 89.2.Discharge of Marcel LeBloasThe complaint alleges that Marcel LeBloas was discrimi-natorilydischarged on October 5, 1970. Respondents'defense is that LeBloas was hired as a temporaryreplacement for another employee on leave and discharged 28DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen that employee returned to work. Although theRespondents at the trial would not stipulate as to the exactdate of LeBloas' discharge, the Respondents in their bnefconcede that the discharge, as alleged, took place onOctober 5, 1970.23LeBloas' testimony shows that he was hired on June 10,1970, and was terminated by Chef Brecq after a week'snotice on the now agreed date of October 5, 1970. LeBloastestifiedthatBrecq gave him as the reason for histermination that, "There wasn't enough work so we had tocut off on the personnel." On the date of his discharge,Brecq gave LeBloas a letter on a Maxwell's Plumletterheadaddressed "ToWhom It May Concern,"reading, "Due to an overall cut in the payroll we havefound it necessary to terminate the services of Mr. MarcelLeBloas," signed by Brecq as chef. LeBloas had had a priorbrief period of employment with Respondents between thelatter part of 1969 and early part of 1970 which he hadvoluntarily severed.LeBloas at the time of the trial herein had been amember of Local 89 for some 8 years. Asked whetherBrecq knew of his membership in Local 89, LeBloasanswered, "I think so, but "I'm not sure." It is a certaintythat Brecq, a man.of quick intelligence, would not havehired LeBloas as a sauce cook without having inquired asto where he had prior employment and experience as asauce cook and that Brecq would have knowledge ofwhether or not the restaurants LeBloas had worked forwere union shops or not, particularly in view of theextreme sensitivity the record here as a whole shows thatRespondents have about having their restaurant unionized.From these findings, the Trial Examiner infers and findsthat Brecq suspected or knew that LeBloas was a memberof Local 89 at the date of his hire.LeBloas' credited testimony shows that, about a weekbefore his discharge and prior to Brecq's notice to him thathe would be terminated, he signed a union authorizationcard at the offices of Local 89, signifying his desire to berepresented by that Union in collective bargaining with theRespondents. The card bears the date of October 1, 1970,but the date was inserted by a union representative, not byLeBloas. The October 1 dating of the card does not alterLeBloas' above-credited testimony that he signed the cardprior to the time Brecq told him he was dispensing with hisservices.There is no evidence that Brecq knew aboutLeBloas' card at the time he notified LeBloas of histermination, but it is inferred and found from Brecq'sknowledge of LeBloas' union background that Brecqwould suspect that LeBloas would be among the first tosign a union authorization card.Brecq testified that he had hired LeBloas as a temporaryreplacement for sauce cook Daniel DeNais who was goingor had gone to France on a 3-month leave of absence to getmarried; that he hired LeBloas "on the basis he wouldreplace"DeNais; and that when DeNais came back hewould automatically have his job back. He further testifiedthat he gave LeBloas 1 week's notice of termination whenDeNais returned to New York for reemployment withRespondents.LeBloas,upon cross-examinationwhenasked if he had been hired as a temporary employee,replied, "I think so," but immediately qualified that answerby stating that, "Nobody had told me anything." Similarlyin his pretrial affidavit LeBloas stated, "I think that I washired as a temporary employee to replace Daniel DeNais."However, LeBloas has nowhere stated that he was told thisby Brecq at the time of his hiring. On the contrary, hetestified that when he was hired Brecq told him that it wasbecause "we needed more people." In a followup question,he was asked if Brecq told him when he was hired that hewould have to leave the job after a period of time. LeBloasemphatically and flatly denied this with the answer, "No,not at all." The Trial Examiner credits this testimony byLeBloas; Brecq's testimony that he hired LeBloas as atemporary employee is not credited. LeBloas gave theimpression of being scrupulously honest in his reply toquestions put to him. It is inferred and found that LeBloas'reply, "I think I was hired as a temporary employee toreplaceDanielDeNais," is a mere expression of hisopinion based on what LeBloas heard from coworkers atRespondents' restaurant after he commenced his employ-ment there and not upon anything Brecq had told him.Discussion and ConclusionsThe principal credibility findings have been made above.These show that at the time of LeBloas' termination noticeRespondents through Brecq either knew or stronglysuspected that LeBloas was and had been a member ofLocal 89 for years and that he would lend support to anymovement by Local 89 to organize Respondents' kitchenemployees, as in fact he did by signing an authorizationcard.The foregoing credibility findings also show thatBrecq at the time of LeBloas' hiring did not tell him that hewas being hired as temporary employee. The fact thatBrecq gave one explanation to LeBloas for his terminationat the time he gave him notice thereof, namely, that it wasdue to an "overall cut in payroll," and a wholly differentexplanation at the trial for his discharge, namely, that itwas due to his having been hired as a temporaryreplacement for another employee now ready to return towork, gives further support to the above finding that Brecqdid not tell LeBloas at the time of his hiring, as claimed,that he was being hired as a temporary employee. It isevident that Respondents, searching for a pretext to fireLeBloas to disguise the fact that it desired to terminate himbecause of his union sympathies, first hit upon the idea ofmaking it appear that he was discharged because of an"overall cut in payroll" and then shifted to what lookedlike a better pretext that this discharge was because he hadbeen hired as a temporary replacement. It is noted withrespect to the first reason given for LeBloas' discharge thatthere is nothing in the record, which contains a great dealof employment data in connection with other issues, toshow that Respondents engaged in any overall reduction inpayroll in the month of October 1970. If the genuinereason for LeBloas' discharge had been that he had beenhired as a temporary employee, Brecq would have told himso in the first place instead of telling him it was because of13Respondents' answer to the complaintin Case 2-CA-12207 admitsofFerreira,the date of LeBloas' discharge was litigated by consentthat the date of LeBloas' dischargewas October 5, 1970, but, as in the case MAXWELL'S PLUMan overall cut in payroll. Both reasons are pretexts for histermination because of his union sympathies.It is found and concluded that LeBloas was discnmina-tonly terminated on October 5, 1970, because of his knownor suspected union sympathies at a time when Respon-dents were acutely aware of an intense drive by Local 89 toorganize Respondents' kitchen employees.F.Issue as to Whether RespondentsDiscriminatorilyDischarged ThreeWaitersThe Charging Party involved in the discharge of thewaiters here under consideration is the Dining RoomEmployees Union, Local 1, whose membership is confinedto dining room employees in contrast to the aforemen-tioned Local 89 whose membership is limited to kitchenemployees. It will be recalled that both Local 1 and Local89 commenced virtually simultaneous drives in the latterpart of September 1970 to organize these two separateclassificationsof employees at Respondents' Maxwell'sPlum restaurant. The two independent campaigns appearto have coincided by sheer happenstance.The complaint here under consideration (Cases2-CA-12166-1 and -2) alleges that the Respondents on orabout September 23, 1970, discnminatonly dischargedemployees Carlos Miranda, Richard Esposito, and MichaelWolf. The three men held positions as waiters. Respon-dents' defense is that the three employees were dischargedfor various derelictions of duty and behavior. Respon-dents' waiters as observed at the trial are highly articulatemen of better than average education and of engagingappearance and manner who earn approximately $400 aweek,mostly from tips, in contrast to the bulk ofRespondents' kitchen help who are meagerly educated,inarticulate, Spanish-speaking men who earn about $104per week.Maxwell's Plum has two dining rooms, one referred to asthe Back Room and the other as the Front Room or Cafe.The Back Room is the more elaborately decorated andcommodious dining where meals are a la carte with checkscoming to about $10 to $11 per person. The Cafe is lessformal, has smaller tables where the average check isbetween $5 and $6 per person. Respondents seek to placetheir best and most experienced waiters in the Back Roomwhere they work in pairs, with one waiter taking the orderand the other seeing that the order is filled in the kitchenand served when ready. In the Cafe a single waiterperforms both functions.The three dischargees here involved worked as waiters inthe Back Room. They worked under the direct supervisionof Edmund Collins who held the position of captain of theBack Room. Miranda and Esposito worked as partners,with Esposito taking the orders from patrons and Mirandaseeing that the orders were filled and served. Wolf workedthekitchen-end of a partnership with a partner notinvolved in this proceeding.Miranda and Esposito were discharged on September 23,1970.Wolf, who was off work on September 23 and 24,was terminated on September 25, 1970, but the decision by24Collins impressed the Trial Examiner at the hearing as being acompletelysincere andhonest witnessAny reading of the transcript of histestimony conveys the same impression.29management to terminate all three of these waiters wasmade at a management meeting held about 3 p.m. onSeptember 23, 1970. The terminations were by SylvainFareri,assistant generalmanager, under directions ofowner LeRoy and his general manager, Jacquest Alliman,who that day left for Europe to attend the funeral of hisfather.Miranda worked for Respondents for about 6 monthsprior to his discharge. About a week before his terminationhe called at the union offices of Local I to see if the Unioncould get him ajob at some other restaurant because of hisdissatisfaction with working conditions at Maxwell's Plum,one of his complaints being the long hours of work. Therehe was persuaded to undertake organizing the dining roomemployees at Maxwell's Plum. He began his organizationalefforts immediately among his coworkers. On September23, 1970, after work about 1 o'clock in the morning, anorganizational meeting of the Plum's waiters was held atLocal l's offices attended by seven or eight waiters,includingMiranda, Esposito and Wolf. The prime moverin this organizational drive was Miranda.The record is undisputed that management held ameeting at LeRoy's order later that same day about 3o'clock in the afternoon which was attended by LeRoy asowner of Maxwell's Plum and Alliman and Fareri, asgeneraland assistant generalmanagers, respectively.Although denied by Respondents, the fully creditedtestimony of Collins24 establishes that he was also presentat the meeting at the request of Faren in his capacity ascaptain or immediate supervisor of the waiters in the BackRoom.25According to Collins' credited testimony, LeRoy openedthemeeting with the assertion that some of the waiterswere trying to start a union. He called upon his managersto name the union ringleaders. In response to this demand,Feren gave him the names of Miranda, Esposito, andWolf. LeRoy mentioned the names of two other waiterswho might also be involved in starting up a union, butaccepted Collins' word that he didn't think they were"involved." LeRoy thereupon ordered Fareri "to get nd ofthem tonight," to wit, Miranda, Esposito, and Wolf. Thistask fell to Faren rather than Alliman because the latterhad received word of the death of his father in Europe andwas flying to France that day to attend the funeral.The meeting lasted only a short time. Shortly after themeeting,Miranda, aware thata managementmeeting hadtaken place, asked Collins, "What was going on?" Collinsmade no immediate response to the question, but toldMiranda that he would meet him at a nearby bar. Theresome 15 minutes later he informed Miranda that manage-ment had knowledge of his union activities and intimatedthat he was in danger of losing his job. When Miranda gotback to the Plum about 4:30 p.m., to start the dinner shift,Faren called him aside and told him that he wasdischarged without giving him any reason for the action.Miranda pressed Fareri for the reason for his discharge.Faren's first explanation was that it had been ordered byAlliman.Miranda argued with Faren for the real reason25Although Faren did not expressly denythatCollinswas in attendanceat the meeting,his testimony seeks to give the impressionthat Collins wasnot at themeeting Thatimpressionis not credited. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDfor his termination, calling attention to the fact that he hadworked under him for 6 months and that he deserved toknow the genuine reason for his discharge.Miranda'scredited testimony shows that Fareri finally told him that itwas because he was trying to get a union in at therestaurant.A few minutes later Fareri similarly fired Esposito. LikeMiranda, Esposito sought the reason for his discharge, buthis credited testimony shows Fareri declined to give himany reason at all for his termination.Wolf, like Miranda and Esposito, had also attended theunion meetingheld after working hours about 1:30 in themorning of Wednesday, September 23, 1970, at Local I'sunion offices, but thereafter was off duty until Friday,September 25 when he reported for work for the noon shiftat I1 a.m. Shortly after he had reported, Fareri took himaside and told him that under instructions from Alliman hewas discharging him. Not satisfied with this explanation,Wolf asked why he was being discharged and Fareri toldhim it was because of dissatisfaction with his services.Incredulous,Wolf told Faren that that was hard to believebecause LeRoy had complimented him on his service andthat Alliman had told him only a month or two ago that,"You're still the best waiter we have." 26 Wolf keptpressingFareri for the real reason for his discharge. His creditedtestimony shows that Fareri finally told him that he wasbeing discharged "because of the union" which the TrialExaminer finds to mean because of his union activities orsympathies.Respondents through the testimony of LeRoy, Alliman,and Brecq offered a variety of reasons for the discharge ofthe three waiters on the grounds of dissatisfaction withtheir work, attitudes, and behavior. These reasons are notcredited.Discussion and ConclusionsThe record leaves no doubt that Miranda, Esposito, andWolf were discriminatorily terminated because of theirknown union activities and sympathies. The creditedtestimony of Collins, who as a supervisor attended themanagement meeting of September 23, 1970, shows that atthatmeeting owner LeRoy ordered the termination ofthese three waiters identified by Fareri as the ringleaders inthe movement to organize the Plum's waiters.27 The timingof their discharges on the very same day following the post-midnight union meeting attended by the three dischargeesis further proof that the three waiters were fired because oftheir union activities. Fareri's admission (as established byCollins'credited testimony) that at least two of theterminatees,Miranda and Wolf, were discharged "becauseof the union" is still further proof that the sole reason forthe termination of all three of the waiters was their unionactivities. Finally, the record contains evidence (as shown26The Trial Examiner credits Wolf's testimony that he received thesecompliments from LeRoy and Alliman.27Such direct evidence by a supervisor on decisions made internally bymanagement to fire designated employees because of their union activities ismost unique in 8(a)(3)proceedings.28Although Wolf was discharged on September 25, 1970, for all practicalpurposes he was discharged on September23, 1970,when Miranda andEsposito were discharged.29 Par 8 of the complaint also alleges threats by Respondents of "otherin the next section ofthisDecision) that LeRoyhimselftold his waiters at a meeting held with themthe day afterthe discharges of Miranda,Esposito,and Wolf28 that thesethree employees were terminated because they tried toorganize his waiters.G.Issues as toWhetherRespondents' Dining RoomEmployeesWere SubjectedtoVarious8(a)(1)ViolationsThe complaint (Cases 2-CA-12166-1 and -2) involvingRespondents' dining room employees alleges three inde-pendent 8(a)(1) violations by Respondents as follows:Paragraph 8 of the complaint alleges that the Respondentsthrough agents LeRoy, Alliman, and Fareri on September24, 1970, and on subsequent dates warned their (diningroom) employees to refrain from becoming members ofLocal I or giving it any assistance or support andthreatened them with discharge for failure to refrain fromsuch conduct.29 Paragraph 9(a) of the complaint allegesthat the Respondents by LeRoy and Alliman on Septem-ber 24, 1970, and on subsequent dates offered andpromised to their (dining room) employees life insurancepolicies, health benefits, and other benefits and improve-ments in their working conditions and terms of employ-ment to induce them to refrain from becoming members ofthe Union or from giving the Umon support or assistance.Paragraph 9(b) of the complaint alleges that Respondentsby LeRoy in November 1970 granted to their (diningroom) employees life insurance benefits to induce them torefrain from becoming members of the Union or giving itany assistance or support.Counsel for General Counsel offered the testimony ofwaitersMarcel Specia and the aforementioned EdmundCollins, the former captain of Respondents' Back DiningRoom, but since late October 1970, a waiter in Respon-dents' Front Room or Cafe, in support of the above-notedallegations, except the allegation that asserts that Respon-dents granted their employees life insurance in November1970 on which other evidence was adduced.Specia at the time of the trial herein had been a waiter inRespondents' Back Dining Room for 7 months. He is anative of France of French and Italian extraction andalthough he had been in this country for 8 years, hedisplayed great difficulty in grasping the questions put tohim in English and even greater difficulty in finding wordsinEnglish to express his answers to the questions.30 Inaddition the Trial Examiner noted that he had severeemotional difficulties as a witness which made him tongue-tied, apparently because of apprehensions that his testimo-ny might cost him his job. This manifested itself, especiallytowards the end of his examination, in long delays inanswering questions or in complete silences to questionsput to him, even when they seemed innocuous. Neverthe-reprisals, includingthreatsto closethe restaurantor to reduce the numberof hours and days worked by employees" if the employees did notrefrainfrom becomingor remaining members oftheUnion or giving it anyassistanceor support. Inasmuch as no evidence was adduced in support ofthis allegation,itwillbe recommendedfor dismissal for failureof proof.Similarly,the allegation that Respondents'agent,Fareri,engaged in theproscribedconduct alleged in par.8 of the complaint will be recommendedfor dismissal for failureof proof30Noeffortwas made to have Specia speak through an interpreter. MAXWELL'S PLUM31less the Trial Examiner is convinced from the demeanorobservation of Specia at the trial and from a carefulreading of his testimony in the transcript that his testimonyis reliable and credible except for an initial answer to ahighly sensitive question which he later reversed as shownbelow.Specia attended a meeting of the Plum's dining roomemployees called by LeRoy in the nud-afternoon ofSeptember 24, 1970, following the previous day's dischargeof waiters Miranda, Esposito, and Wolf by Fareri.31 Fareriwas also at this meeting called by LeRoy, but apparentlymade no remarks to the assembled employees. GeneralManager Alliman was not at the meeting as he had flownthe night before to France because of news of his father'sdeath there. The meeting lasted about a half hour.Specia's credited testimony shows that LeRoy forthright-ly told his dining room employees at the meeting that hedid not want a union at the Plum and made it plain that hewould fire any employee who tried to organize a union atthe restaurant. Initially out of obvious fear for his job,Specia denied that LeRoy had said anything at the meetingabout having fired three or four dining room employees theday before because of their union activities, but whenshown his pretrial affidavit and reassured that the lawprotected him against reprisals by his employer because ofhis testimony, he positively and directly testified that fouremployees had been discharged because of their unionactivities as appears from the transcript as follows:MR. BANKS, counsel for General Counsel, afterrefreshing thewitness'memory from his pretrialaffidavit, asked:Mr. Specia, what did Mr. LeRoy saywas the reason that the four waiters were not workingthere any more?A.He say . . . he don't want nobody organize theunion in this place, that is the reason . . . the guys lostthe job. He32 try to organize the place, the union in theplace.TRIAL EXAMINER: Is that what Mr. LeRoy said to theemployees at the meeting? . . . Did Mr. Leroy, if Iunderstand your testimony correctly, tell you and theother employees that these four men33 were dischargedbecause of their union activities?THE WITNESS: Mr. LeRoy, he say I don't want .. .nobody try to organize the union in my place ... .TRIAL EXAMINER: You have already said that a halfdozen time. I am asking, did he say that he dischargedthese four people because they were engaged inorganizing the company?THE WITNESS: Yes.Specia's credited testimony further shows that LeRoyalso told the assembled dining room employees thatMaxwell's Plum was a "nice" place to work because itemployees received "nice" benefits such as Blue Crosshospitalizationand life insurance. These remarks byLeRoy to the dining room employees are deemed to bepromises of such insurance coverage as the record, ashereinafter detailed, shows that the great bulk of Respon-dents' dining room and kitchen employees did not becomethe recipients of health and hospital insuranceuntil afterthe September 24, 1970, meeting at which LeRoy told theemployees that they were already receiving such benefits.Linked as this promise of fringe benefits is with LeRoy'sdescribed antipathy to having a union shop and thewarning that he would discharge employees who sought toorganize the restaurant, it is found that LeRoy promisedhealth and life insurance to his dining room employees ifthey refrained from becoming members of the Union orgiving it any assistance or support.Collins, the aforementioned waiter and former captain ofRespondents' Back Dining Room, testified to anothermeeting of waiters called and addressed by GeneralManager Alliman, which Collins attended. Collins wascertain as to what Alliman said to the assembled waiters atthemeeting but uncertain about the date of themeeting.He finally fixed the meeting as having taken place"probably within a week or so" after the September 23,1970 (a Wednesday), termination date of Miranda andEsposito,34 which was also the date that Alliman flew toFrance.As Alliman did not return from France untilSeptember 27 and to work until September 29,35 it is foundthat the meeting which Collins described in his testimonytook place on September 29, 1970, or within a day or twothereafter.Collins' credited testimony shows that Alliman told theassembled waiters at the meeting that some of their fellowwaiters,whom he did not identify, had been fired andfollowed that up with the warning that "if anybody was toshow us any kind of card to sign for the Union, we werenot to sign this cardbecause managementwould find outwho signed the card-if he [the solicitor] tells you they willnever find out, don't believe it. We can find out. We willknow ...." Asked by counsel for General Counsel ifAlliman said anythingelseat the meeting,Collinscreditably replied that the "basis" of the meeting was"about us not signing any [union] cards," but that Allimanalso spoke to the waiters about the advantages of a H.I.P.health plan which the Respondents had for their employ-ees.Collins further creditably testified that Alliman hadnever before mentioned such health coverage in priormeetings with Respondents' waiters.Because of Collins' uncertainty as to the precise date ofthemeeting here underdiscussion,Respondents in theirbrief seek to show that the meeting Collins had reference towas the meeting called by LeRoy on September 24 whichAlliman could not have attended because he was in Europeand Respondents therefore contend that the testimonygiven by Collins as reported above is "spurious andfabricated." But the record is clear that Collins was notreferring to the meeting called by LeRoy but to an entirelyseparate meeting called by Alliman after his return fromFrance at which he could not remember whether LeRoy"showed up or not." LeRoy's own testimony shows that31The testimony of LeRoy, Faren, and Specia shows that this meetingWolf was discharged because of his union activities,but he is not heretook place on the day after Miranda and Esposito were terminated Wolfsinvolved as a discnminatee.termination came 2 days later pursuant to earlier management decision.34Wolf,the third discnminatee, was discharged on September 25, 197032 Specia obviously meant the plural of the pronoun"he "35According to Alliman's testimony33Apparently a fourth waiter in addition to Miranda,Esposito, and- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meeting he held with the dining room employees onSeptember 24 was one of many that management holdswith its employees. As quoted by Respondents in theirbrief,LeRoy testified, "There are meetings held at leastevery week and sometimes several times a week, either withlarge groups of employees or with smaller groups to discussindividual problems."Finally it is established by stipulation and the record thatRespondents for the first time granted life, accidentaldeath, and dismembermentinsurance,not only to theirdining room employees, but to all of their employees as ofNovember 1, 1970, which gave each employee lifeinsurancecoverage in the amount of $7,500.ConclusionsFrom the evidentiary findings made above, it is foundand concluded that General Counsel has fully sustained bycredited testimony the allegations of paragraphs 8 and 9(a)and (b) of the complaint in Cases 2-CA-12166-1 and -2 asset forth in the opening of this section of the Decision andthat by reason thereof the Respondents are in violation ofSection 8(a)(1) of the Act as alleged in paragraph 10 of thesame complaint.H.Issue as to Whether Respondents' KitchenEmployeesWere Unlawfully Interrogated byRespondents' AssistantManager and Executive ChefThe complaint (Case 2-CA-12207) involving Respon-dents' kitchen employees alleges under paragraph 10 thatRespondents by their agent, Robert Tanzi, interrogatedsome of the restaurant's kitchen employees concerningtheir membership in, activities on behalf of, and sympathyin and for the Union.In support of the allegation General Counsel relies onthe testimony of the aforementioned kitchen employees,Santos Bonet, a runner, and Osvaldo Avelino, a dishwash-er.At the time of the trial herein, Bonet had been inRespondents' employment for about a year, and Avelino,for about 9 months.Bonet, as heretofore shown, signed a union authorizationcard for Local 89 at the solicitation of discnminateeFerreira on or about September 16 or 17, 1970, at thepremises of the Plum. His credited testimony shows thatthe following events occurred thereafter. On or aboutOctober 1, 1970, Ferreira stopped in at the restaurant againand invited Bonet and several other kitchen employees tomeet,during their lunch hour, Hernandez, a Local 89organizer, who was standing on the sidewalk some 20 feetfrom the restaurant's employees' entrance. This meeting ofthe kitchen employees with an outsider (Hernandez) wasobserved by one of Respondents' stewards, a positionheretofore determined to be that of a statutory supervisor,who in turn informed Tanzi, the assistant general managerof the Plum, of what had taken place. Tanzi, surmising thatthe man the kitchen employees were talking to just outsidethe employees' entrance to the restaurant was a unionorganizer, called a meeting of the restaurant's kitchenutility employees that same afternoon about 5 p.m. A totalof six employees, including Bonet, all of whom had signedunion authorization cards, attended the meeting.WithExecutiveChefBrecq serving as interpreter,Tanzi queriedthe employees as to whether they had signed union cards.Bonet and the other employees in attendance,on Bonet'sadvice, answered "No" because they feared they wouldlose their jobs if they said, "Yes." Tanzi instructed them,"Before you sign cards,come and talk to me."Avelino started his employment as a dishwasher withRespondents on September7, 1970.He signed a unionauthorization card on or about September 21, 1970,also atthe solicitation of Ferreira. His credited testimony showsthat on or about October 23, 1970, he attended an eveningmeeting of the restaurant's dishwashers called by ChefBrecq primarily for the purpose of notifying them of a payraise and certain fringe benefits(as set forth in the nextsection of this Decision),but that during the course of themeeting Brecq also interrogated some of the dishwashers,including Bonet, on whether they had signed union cards.The following excerpt from Avelino's credited testimonyleaves no doubt that the cards on which Brecq interrogatedthe employees were union authorization cards, not medicalinformation cards as Respondents contend:Q. (By General Counsel) Did he ask you about theunion?A.He asked us if we had signed a card. I told him Ididn't know what this was all about.Respondents seek to have Bonet's above-describedtestimony showing that Tanzi on or about October 1, 1970,about 5 p.m. interrogated him and other coworkers aboutwhether they had signed union cards discredited on theground that he was"an incredible witness"because hedenied that his pretrial affidavit had been read back to himbefore he was asked to sign it,because he made conflictingstatements about which one of Respondents' supervisorswas responsible for his promotion from dishwasher torunner, and because in his testimony he mentioned thatsome of the kitchen help went out at noon on or aboutOctober 1, 1970, to meetonly BusinessAgentHernandezwhereas in his pretrial affidavit he stated that there weretwo business agents on the scene to talk to the kitchenemployees. The Trial Examiner regards these peripheraldiscrepancies,iftheybe such,as too insignificant andinconsequential to affect the over credibility the TrialExaminer assigns to Bonet's testimony as related to centralfacts based on demeanor evidence and a careful study ofhis transcribed testimony. Respondents also rely on thetestimony of Supervisor Robert Willis, a steward, thatTanzi did not interrogate the involved kitchen employeeson whether they had signed union cards. This testimony ofWillis,even if true, does not negate Bonet's testimony sinceWillis' testimony related to a meeting Tanzi had withkitchen employees on October 22, 1970, whereasBonet'stestimony related toameetingTanzi had with kitchenemployees on October 1, 1970. In any event the TrialExaminer does not credit Willis' denial that Tanzi engagedin the described interrogation of Respondents' kitchenemployees.It is most significant that Respondents did notcallTanzi as a witness to deny Bonet's testimony that he(Tanzi) had interrogated kitchen employees on October 1,1970, about whether they had signed union cards.Respondents' attack on Avelino's above-described testi- MAXWELL'S PLUM33mony follows a different tack. Respondents offer Brecq'stestimony to show, contrary to Avelino, that he "did notask employees if they had signed a card for Local 89," butinstead had only exclusively asked the employees if theyhad filled out certain medical informational cards inconnection with company fringe benefits for employees.This testimony by Brecq is not credited. The above-quotedand credited testimony by Avelino clearly shows thatBrecq did interrogate his kitchen employees as to whetherthey had signed union cards.ConclusionsBased on the above evidentiary findings, the TrialExaminer finds and concludes that Respondents on orabout October 1, 1970, by its agent, Tanzi, and on or aboutOctober 23, 1970, by its agent, Brecq, interrogated theirkitchen employees about whether they had signed unionauthorization cards for Local 89. The Trial Examiner alsofinds, based on the above evidentiary facts and Respon-dents' manifest antiumon attitude and hostility as reflectedby the entire record, that the described interrogations werecoercive in nature and, accordingly, in violation of Section8(a)(1) of the Act.1.Issues as toWhether Respondents Promised andGranted Their Kitchen EmployeesWage Increasesand Fringe Benefits To Induce Them To RefrainFrom Union ActivitiesThe complaint involving Respondents' kitchen employ-ees under paragraphs 14 and 15 thereof also alleges thatRespondents in October and November 1970 offered andgrantedwage increases and various fringe insurancebenefits to their kitchen employees to induce them torefrain from supporting Local 89.The facts pertaining to Respondents' wage increases forcertain of its kitchen employees and the inauguration ofvarious insurance benefits for all of Respondents' employ-ees are for the most part not in dispute, but Respondents'timing of these beneficial changes and the motivations forthesechanges are very much in dispute. Essentially,Respondents' defense for the payraises isthat they weregranted under company policy to effect wage increasesfrom time to time as justified by ment and by companyearnings.Basically, Respondents' defense for the grantingof various, employee insurance benefits from and afterOctober 21, 1970, is that such benefits were planned longbefore Local 89 began its organizational drive and weredesigned not only for the restaurant's kitchen employeesbut also for the Plum's dining room and bar employees.Itwas found and determined above that Local 89 made ademand upon Respondents on October 21, 1970, forrecognition as the exclusive bargaining representative oftheir kitchen employees for purposes of collective bargain-36There is no dispute between General Counsel andRespondents thatboth the day- and night-shiftmeetings tookplace on the same day, althoughthere is a dispute as to the precisedate of suchmeetingsThe previouslynoted andcredited testimonyof Bonet andRey showthatthe day-shiftmeeting tookplace on October 23, 1970 Avelino's testimony shows that thenight-shiftmeeting atwhichthe wage increases were announcedtook placeon the sameday that the day shift receivedthe same information37Despite Brecq's claimthathe was presentat the day-shiftmeeting ating.As detailed below the record shows that Respondentsannounced and granted certain pay raises and insurancebenefits to their kitchen employeessubsequentto theaforementioned critical date of October 21, 1970.It is an undisputed fact that Respondents' managementupon orders from owner LeRoy notified the restaurant'sday- and night-shift kitchen employees at separate meet-ings of each group on an identical day in the latter part ofOctober 1970 of pay raises of from $2.25 to $2.60 per houror $16 per week for dishwashers and from $2.25 to $2.75per hour or $24 per week for saladmen and a runner. (JointExh. I D and E.) In all some 11 dishwashers received the$16 raise and 3 other kitchen employees received the $24raise. Similarly, it is an established fact that the very firstpaychecks in which these wage increases were reflectedwere received on October 29, 1970. However, the testimonyoffered by General Counsel and Respondents is conflictingas to the precise date in the latter part of October that theannouncements were made of the pay raises.Bonet, theaforementioned kitchen runner who was in attendance atthe day-shiftmeeting at which the pay raise announce-ments were made,testified thatmeeting took place oneitherOctober 22 or 23, 1970. More precisely, thetestimony of Union Representative Rey shows that themeeting in question took place on October 23, 1970, as onthat day he received a telephone call from Bonet tellinghim that the wage increases had been just announced. Reybased his recollection of the precise date of the meetingfrom his office diary under date of October 23, 1970, onwhich he had jotted down the substance of Bonet'stelephone call as of the date of the call. (Charging PartyLocal 89's Exh. 19.)The Trial Examiner credits the joint testimony of Bonetand Rey, as corroborated by Rey's diary, that the day-shiftmeeting at which the wage increases were announced tookplace on October 23, 1970. Brecq's testimony that themeeting in question took place in mid-October is notcredited.Bonet's wage increasewas $24 per week.The aforementioned dishwasher Avelino was present atthe night-shift meeting at which the wage increases wereannounced. It is found that this meeting also took place onOctober 23, 1970.36 Thenight-shift meeting wascalled byExecutive Chef Brecq who appears to have been the solespokesman for management present at the meeting, asAssistantManager Tanzi appears to have been, at theearlier day-shift meeting.37 Brecq made the announcementof the wage increases for the dishwashers.It is undisputedthat after the wage increase announcement Brecq passedout blank insurance forms for either hospitalization ormedical care or both. During the course of the meeting,Brecq also mentioned Respondents' plan to provide lifeinsurance benefits for their employees. The creditedtestimony of Avelino shows that Brecq told the assembledkitchen employees that the various employee benefitwhichthewage increases were announced,Bonet's credited testimonyshows that Tani presided over the day-shift meeting and that Brecq wasnot present at that meeting Bonet's testimony that Brecq was not at theday-shiftmeeting is corroborated by Union Agent Rey's aforementionedcontemporaneousdiarynote of October 23, 1970,which notes (basedBonet's telephone call of the same day to Rey),that the Plum's stewards,not Brecq announced the pay increases 34DECISIONSOF NATIONALLABOR RELATIONS BOARDinsuranceplans he was referring to "was better for us thanto accept the Union" (In the preceding section, it wasfound that Brecq at thesame meetinghad coercivelyinterrogated Avelino and other employees about whetherthey had signed union authorization cards for the Union.)In justification for the granting of the pay raises reflectedfor the first time in the paychecks of October 29, 1970, tothe restaurant's I I dishwashers, 2 saladmen, and I runner(Bonet), owner LeRoy testified that the payincreases werebased on the following considerations: "One, it's based ontrying to get the best people to work at the restaurant.... As we make greater profit we give raises." LeRoytestified that the wage increases in question were made onthe basis of increased profits for the fiscal year endingOctober 1, 1970, but Respondents did not offer in evidencetheir profit-and-loss statement for that fiscal year or anyother to bear out LeRoy's assertion. As proof of companypolicy to grant wage increases from time to time, theRespondents introduced in evidence a document (Resps.Exh. 42) showing wage increases for various employeesfrom December 29, 1969, through November 2, 1970.Although the exhibit shows a group increase of the hourlyscale for the Plum's numerous waiters from $1 to $1.14which was required under the New York State minimumwage laws, the document fails to show any similar groupwage increases for kitchen employees prior to the groupwage increases for kitchen employees here under discus-sion. Such prior wage increases as appear in the exhibit forkitchen employees appear to be for individuals and not forgroups of employees and for the most part appear to bepromotions from positions above that of dishwashers toeven higher echelons of kitchen help inasmuch as therecipient employees received wagesin excessof $3 per hourwhich is more than the 11 dishwashers, 2 saladmen, and Irunner received even after their wage increases. It is alsonoted that while the record herein appears to supportLeRoy's testimony that he tried "to get the best people towork at the restaurant"insofaras that assertion applies tohis chefs and waiters, there is no evidence it also applies toRespondents' dishwashers who appear fungible.The history of insurance benefits, hospitalization, medi-cal, and life, provided by Respondents for their employees,bothbeforeandafterLocal 89's demand of October 21,1970, for recognition, is as set forth below.Respondents on March 25, 1970, entered into a con-tract38with Associated Hospital Service of New York,Inc., wherein the latter company agreed,effective as of April1, 1970,to furnish Blue Shield hospitalization insurance to18 out of Respondents' then 100 restaurant employees.Under the terms of the contract, the remaining 82uncovered employees, therein described as "Exclusions,"would become eligible for coverage upon completion of 90days' employment with Respondents, subject, however, tothe condition that within the first 30 days after the 90-dayperiod they have filled out and filed with the Respondentsfor forwarding to the insurance carrier an information card(Resps. Exh. 35), which calls for such information as thename, address, and birth date of the employee, the namesand birth dates of his spouse and children, and thesignatureof the employee and date thereof. Failure to filethe card within the indicated 30-day period makes theemployee ineligible for the hospitalization insurance for aperiod of up to a yearuntilthe annual reopening of thecontract.The names of the first 18 employees covered as of April1, 1970, by the Blue Cross hospitalizationinsurance are setforth inRespondents'Exhibit 17 and include suchmanagerial employees as GeneralManager Alhman,AssistantManager Fareri, Executive Chef Brecq, andGloriaMesser who is owner LeRoy's personal aide. Theexhibit does not show the names of any of the 23 kitchenemployees who signed union authorization cards for Local89; some of these would not have been eligible for thehospitalization insurance as they were not in the employ-ment of Respondents on April 1, 1970; others could havebeen in Respondents' employment for a period of 90 dayson April 1, 1970, but the record is silent on this. The exhibitshows the name of only one kitchen employee, FranzKluebenshies, whose hourly rate of pay of $4.16 indicates ahigher paid type of kitchen employee, probably a cook,then Respondents' dishwashers who received $2.60 aftertheir raise from $2.25 per hour.39As late as October 1, 1970, a billing from AssociatedHospital Service shows that the Service was providing BlueCross hospitalinsurancefor only 25 of Respondents'employees who at thattime stillnumbered about 100employees in all. (Resps. Exh. 18(c).) Of the original 18insured employees, 10 are still shown as insured on thisOctober 1, 1970, AHS bill; 8 of the original 18 weredropped and 15 new named employees were added, whosenumbers included Assistant Manager Robert Tanzi. Noneof the 23 kitchen employees who signed union authoriza-tion cards for Local 89 are shown on the new October 1,1970, listing of insured employees 40 In the absence of anyproof to the contrary, it is inferred and found that as ofOctober 21, 1970, when Local 89 made its demand forrecognition,thenumber of Respondents' employeesprovided with Blue Shield hospital insurance was the sameas on October 1, 1970.Respondents offered testimony, mainly by owner Le-Roy's general factotum Gloria Messer, purporting to showthat the reason why only 25 out of Respondents' 100employees were covered with hospitalinsurance as late asOctober 1, 1970, was that Respondents had great difficultyin getting their largely,illiterateSpanish-speaking kitchenemployees to properly fill out the simple information cardsrequired by the insurance carrier as a condition precedentfor the coverage, calling as shown above for such simpleinformation as the date of birth of the insured and hisdependents and the signature of the employee within therequired 30 days after the first 90 days of employment. Noexplanation was offered by Respondents for their failure toalso get such cards from their waiters who of necessitymust speak English in order to take orders and must be38The contractis inevidenceas RespsExh. 13,but the full terms and39The findings of theabove paragraphare in part based on aconditionsthereof as setforth above are based on boththe contentsof thecomparison of thenames listedinG.C. Exh 17with those listed on Respscontract and the testimonyof two representatives of AssociatedHospitalExhs 42(a), (b),and (c)Service,towit,PeterM Wiley, itsdistrict salesmanager, and Bright40The findings of the above paragraph are based on a comparison of theLangley,Jr., its enrollment representativenames listedon G C. Exh 17with those listed on Resps Exh. 18(c) MAXWELL'S PLUM35able to write out their food orders in English. Of the 100 orso employees employed by the Respondents at all timeshere pertinent, about 56 are waiters, captains, or seaters.41As of the effective date of April 1, 1970, only 3 ofRespondents' 56 or so waiters, Horsch, Ribblett, andFrank Hurney, appear to have been covered with BlueCross hospital insurance furnished by Respondents. As ofOctober 1, 1970, only 6 of the Respondents' 56 waiters orcaptains were covered by hospital insurance furnished byRespondents.42The premium cost of Blue Shield hopsital insurance toRespondents per employee is thesame,regardless ofwhether the employee earns $100 or $400 per week.However, the total cost of Blue Shieldinsurance isdependent upon the number of Respondents' employeescovered by such insurance under the insurance planadopted by the Respondent effective as of April 1, 1970.It isestablished by the testimony of Bright Langley, Jr.,an enrollmentrepresentativeofAssociatedHospitalService, that Respondent under the Blue Cross plan theyadopted had control over thetotalpremiums due under theplan by the simple expedient of not soliciting the requiredapplication forms (i.e., the above-described informationforms that must be filled out and turned into Respondentsfor forwarding to the Blue Cross people within 30 daysfrom the completion of 90 days of employment withRespondents) from employees they do not desire to havecovered by the plan.Under the plan, the Respondents paid the entirepremium costs for each employee without contributionfrom the employee. The testimony of LeRoy's chiefexecutive aide,MissMesser, that Respondentsmadegenuine but unsuccessful efforts to get the required BlueCross information cards from Respondents' restaurantemployees is not credited. Although most of Respondents'lower echelon kitchen employees who appear to constitutethe majority of the kitchen unit are Spanish-speaking andEnglish illiterates, they are not stupid. It can hardly bedoubted that if they had been approached and told thatthey could have free hospital insurance for only filling outan information card and were given the minimal assistancerequired for this in English by their stewards or Respon-dents' office personnel, they would have lost no time indoing so. The record shows that Respondents at mostmade a minimal and feeble effort to obtain such cardsfrom their employees. Only one such effort in documentaryform is of record. In that attempt some 12 to 15applications sent to Blue Cross were rejected, mostlybecause the application forms (i.e., the above-describedinformation cards the employees had to make out) failed to41Resps.Exhs 42(a), (b), and (c) A seater seats the guests at their tables.42The above findings are based on a comparison of Resps Exh 18(c)with Resps. Exhs 42(a), (b), and (c).43The record shows that Blue Cross would have honored any and allinformationcards received from Respondents' employees provided theywere timely filed even if they hadmissingdata as such data could besupplied laterHowever,thesine qua nonis thatthe Associated HospitalService had to be in possession of such cardswithinthe 30 days followingthe first90 days of the employee's employmentwith RespondentsWithoutthe filingof the card within that period, therewas no hospital insuranceliability by the insurance carrier.44Theopening sentenceof the letter (Charging Party 89's Exh 10)reads"When our group was formed in April 1970, we were under theshow the employees' beginning date of employment. Thatisa data the Employer could have easily and moreaccurately supplied and inserted 43 (Resps. Exh. 34 andrelated testimony.) No explanation was offered by Respon-dents as to why they did not secure the Blue Crossapplication forms from their waiters.As shown above the Respondents discriminatorilydischarged three of their waiters, two,Miranda andEsposito, on September 23, and one, Wolf, on September25, 1970, and similarly on October 5 and 6 discriminatonlydischarged two, Ferreira and LeBloas, of their kitchenemployees, the former for their union activities in behalf ofLocal 1 and the latter for their union activities in behalf ofLocal 89. As heretofore noted the chief instigator of theeffort to organize the kitchen unit in behalf of Local 89 wasFerreirawho was fired on October 6. As shown aboveFerreirastartedhisunion organizational efforts onSeptember 17, 1970, and by September 18 he had signed up10 of the Plum's kitchen employees. From the findingsdealing with the discriminatory discharge of Ferreira, it isfound that the Respondents had knowledge or strongsuspicion of the union activities of Ferreira, and waitersMiranda, Esposito, andWolf by September 22, 1970.On September 22, .1970, Respondents discussed withBlue Shield representative, the aforementioned Langley, asubstitution of Associated Hospital Service's Blue Cross"Strict Adherence Agreement,"retroactive to April], 1970,forRespondents' then existing Blue Cross insuranceagreement as described above. By letter dated October 29,1970, owner LeRoy made application to AHS for its StrictAdherence Agreement as a replacement for Respondents'existing agreement,44 retroactive to April 1, 1970. By letter(G.C. Exh. 18) dated November 13, 1970, AHA agreed tothe substitution,retroactive to April 1, 1970.The letteracknowledges receipt of a payment from Respondents "ofthe full subscription cost" for all of Respondents' employ-ees who had completed 90 days of employment.The essential difference between Respondents' originalBlue Cross agreement and the Blue Cross "Strict Adher-ence Agreement" is that under the original agreement anemployee did not become eligible for the hospital coverageunless he filed an information card (as heretofore de-scribed) within 30 days after he had completed his first 90days of employment with Respondents whereas under theStrictAdherence Agreement the employee automaticallybecomes covered with the Blue Shield hospital insuranceupon completion of his first 90 days of employment withRespondents.Under the Strict Adherence Agreement,AHA does not dispense with the requirement for the filingof the described card by the employee but the employeeimpressionthatour employeeswould becovered after90 days ofemployment,"i.e,without the requirement that the employee must file anapplication within 30 days aftercompleting his first 90days of employmentwith Respondent.The Trial Examiner has been unable to findany oraltestimonyin support of this statement. In anyevent, the Trial Examinerfinds the statementto beself-serving.It is not credited. The record supportsthe conclusion here found thatRespondents entered into its original BlueShield hospitalinsurance agreement for the purpose of limiting the benefitsthereunderto such employeesas it chose to cover in order to keepthe totalcost of thepremiumsdown comparedwith what the insurance would cost ifitwere given automatically to all employeesupon the attainmentof 90 daysof employment with Respondents. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes not lose coverage by the failure to file the card. Underthe new plan, the Employer or insurance carrier will see toitthat they get the information from the employee.Upon the substitution of the "Strict Adherence Agree-ment" with its retroactive feature, for Respondents'original Blue Cross agreement, all of the Plum's employeeswho had attained 90 days of service for Respondents' on orafterApril 1, 1970, became the automatic recipients ofBlue Cross hospital insurance. It should be noted, however,that the actual insurance benefits for the employees werethe same under both the original Blue Cross agreement andthe Strict Adherence Agreement. Similarly the premiumrates are the same in both the old and new agreements.However, the total premiums paid by Respondents underthe Strict Adherence Agreement is higher than under theoriginal contract because the new agreement automaticallycovered all employees with 90 days of employmentwhereas under the original agreement only a fraction of theemployees who had attained 90 days of service withRespondents were covered because of the failure to meetthe requirement for the filing of an application for thecoverage within the next 30 days.As of April 1, 1970, Respondents also began to offerhealth (medical care) insurance to their employees who hadattained 90 days of employment,. through the HealthInsurance plan of Greater New York, commonly knownand hereinafter referred to as HIP. As of April 1, 1970,Respondents' HIP insurance covered only 19 out of theirthen approximately 100 employees. The arrangement fortheHIP insurance was very largely oral. The onlydocumentary evidence of the contract is a data sheet(Resps. Exh. 14) dated March 19, 1970, as submitted byHIP to Respondents pursuant to request under letter datedJanuary 14, 1971 (Resps. Exh. 15.) From the oral testimonyof Gloria Messer, chief executive aide to owner LeRoy, it isfound that the original HIP agreement, like that ofAssociated Hospital Service, had an absolute requirementthat employee-applicants had to file an information card(calling for dates of birth of employee and dependents,beginning date of employment, etc.), with Respondents fortransmittal to HIP within 30 days after the completion ofthe first 90 days of employment with Respondent as acondition precedent for coverage.45On or about the same time in November 1970, whenRespondents changed over to AHS's "Strict AdherenceAgreement" plan, retroactive to April 1, 1970, Respon-dents also reached an agreement with HIP to similarlygrant automatic HIP coverage, retroactive to April 1, 1970,for all employees who attained 90 days of employment.Under the new plan, all of Respondents' employees whohad from or after April 1, 1970, 90 days of employmentwith Respondents became automatically entitled to HIPhealth insurance.It is again noted that the Respondents granted lifeinsurance, including accidental death and dismembermentcoverage, to all of their employees as of November 1, 1970,under which each employee received coverage in theamount of $7,500. This insurance also required 90 days ofemployment with Respondents before an employee be-came eligible for the life insurance coverage.All of the above types of insurance, hospital, health, andlife,are furnished free by Respondents to all employeeswho have worked the restaurant for 90 days.Discussion and ConclusionsThe above findings of fact as well as the findings inearlier sections of this Decision leave no room for doubtthat Respondents had knowledge of the union activities ofmany of their kitchen employees at the time Respondentspromised and granted them the above-described wageincreases and free hospital, health, and life insurancebenefits.As shown above, Respondents had some knowl-edge or strong suspicion of the union activities of theirkitchen employees as early as September 22, 1970, as theresult of discriminatee Ferreira's hardly concealed solicita-tionsof union cards at the restaurant from many ofRespondents' kitchen employees. The Respondents ac-quired positive knowledge of Local 89's efforts to organizetheir kitchen unit on October 21, 1970, by reason of theLocal 89's demand as of that date for recognition based onthepossession of union cards from a majority of theemployees in the unit. The above-describedwage increasesand fringeinsurancebenefits were granted by Respondentsto their kitchen employeesafterLocal89's union'sdemandof October 21, 1970, for recognition. The timing of thesebenefits and Respondents' open hostility to having thePlum organized by any union leaves no doubt that thebenefitswere granted in an effort to nullify and blockLocal 89's organizational drive.The Trial Examiner finds and concludes that theRespondents promised and granted the various benefitsalleged in paragraph 14(a) and (b) and in paragraph 15 ofthe complaint in Case 2-CA-12207 for the purpose ofinducing their kitchen employees to refrain from givingsupport to Local 89 and to induce them to abandon theirmembership and activity on its behalf in violation ofSection 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents, set forth in section III,above, occurring in connection with the operation ofRespondents described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Respondents are engaged in commerce and thetwoUnions here involved are labor organizations, allwithin the meaning of the Act.2.All kitchen employees of Respondents, employed attheir restaurant known as Maxwell's Plum, exclusive of45The evidence on this is not as clear cut as in the case of Respondents'Messer but also from two representatives of AHS.In the case of the HIPoriginalBlue Cross hospital insurance coverage with AHS for theirinsurance,there is only the testimony of Miss Messer.employeesWith respect to the latter there was testimony not only of Miss MAXWELL'S PLUM37waiters, bartenders, stewards, guards, watchmen, profes-sional employees and all supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.At all times from and after October 21, 1970, Local89 has been the exclusive representative, for the purpose ofcollective bargaining within the meaning of Section 9(a) oftheAct,ofallof the employees in the aforesaidappropriate unit.4.By failing and refusing to bargain in good faith withLocal 89 as the exclusive bargaining representative of theiremployees in the aforesaid appropriate unit, the Respon-dents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.5.By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.6.By discharging Carlos Miranda and Richard Esposi-to on September 23, 1970, and Michael Wolf on September25,1970,because of their support of Local 1, theRespondents engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act.7.Similarly, by discharging Marcel LeBloas on Octo-ber 5, and Jose Ferreira on October 6, 1970, because oftheir support of Local 89, the Respondents engaged infurther unfair labor practices within the meaning of thesame sectionsof the Act.8.The Respondents are not in violation of the Act byreason of the conduct alleged in paragraph 16 of thecomplaint in Case 2-CA-12207 and such other allegationsin both cases as have not been expressly found to havebeen established by the findings herein.9.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIthaving been found that the Respondents engaged incertainunfair labor practices in violation of Section8(a)(1), (3), and (5) of the Act, it will be recommended thatRespondents cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Inasmuch as the findings herein show that Respondentshave used virtually every resource at their command tofrustrate, avert, and prevent Local 89 from representing theemployees in the kitchen unit described above by discrimi-natory discharges, by unlawful interrogations, by threats,and by promises and grants of benefits to blunt unioninterest in Local 89, the Trial Examiner is of the opinionthat a bargaining order is necessary to effectuate thepurposes and policies of the Act in this case.N.LR.B. v.46N LR 11 v EntwistleMfg Co,120 F 2d 532, 536 (C A 4)41 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in SecGissel Packing Company,395 U.S. 575. Practically all ofwhat the Board found and statedin its SupplementalDecision inU-Tote M of Oklahoma, Inc.,179 NLRB 829, injustification for ordering a bargainingorder in that case isalso applicable to the present case.Accordingly, based on the finding that the Respondentshave from and after October 21, 1970, refused to bargainwith Local 89 in Case 2-CA-12207 as the duly designatedrepresentative of the employeesin anappropriate unit, inviolation of Section 8(5) of the Act, it will be recommendedthat the Respondents, upon request, bargain collectivelywith Local 89 as the exclusive representative of saidemployeesand, if an agreementis reached, embody suchunderstandingin a signed agreement.It having been found that Respondents discriminatonlydischarged five employees in violation of Section 8(a)(3)and (1) of the Act, it will be recommended that Respon-dents be ordered to offer themfull reinstatement, withbackpay computed on a quarterly basis, plus interest at 6percent perannum,as prescribed inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716, from date of discharge to date reinstate-ment is offered.Because of the character and scope of the unfair laborpractices herein found, it will be recommended that, inorder to effectuate the policies of the Act, Respondentshall ceaseand desist from in any other manner interferingwith, restraining, and coercing employeesin the exercise oftheir rights guaranteed by Section 7 of the Act 46Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 47Respondents, MPC Restaurant Corp., and Hardwicke'sPlum Ltd., doing business as Maxwell's Plum, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting Local I or Local 89, affiliates ofHotel & Restaurant Employees and Bartenders Interna-tionalUnion of America, AFL-CIO, or any other union.(b) Coercively interrogating any employee about unionsupport or union activities.(c)Threatening employees with discharge for unionactivities.(d)Promising and granting pay raises and hospital,health, and life insurance benefits as inducements to keepemployees from giving their support to unions.(e)Refusing upon request to recognize and bargain ingood faith with Local 89 as the exclusive collective-bargaining representative of Respondents' employees inthe appropriate unit described above with respect to ratesof pay, wages, hours of work, and other conditions ofemployment.(f)In any like or related manner interfering with,102.48 of the Rulesand Regulations, be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDrestraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer the following named employees immediate andfull reinstatement to their former jobs or, if their jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for their lost earnings in the mannerset forth in the section of the Trial Examiner's Decisionentitled "The Remedy": Michael Wolf, Marcel LeBloas,Carlos Miranda, Jose Ferreira, and Richard-Esposito.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement upon application afterdischarge from the Armed Forces, in accordance with theSelectiveService Act and the Universal Military Trainingand Service Act.(c)Upon request, bargain collectively with Local 89, asthe exclusive representative of the employees in the unitdescribed above, with respect to rates of pay, wages, hoursof employment, or other terms and conditions of employ-ment and, if an understanding is reached, embody it in asigned agreement.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,timecards,personnel records and reports,and all records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(e) Post at their restaurant known as Maxwell's Plum inNew York City, New York,copies of the attached noticemarked"Appendix."48Copies of the notice,on formsprovided by the Regional Director for Region 2, afterbeing duly signed by an authorized representative of theRespondents,shall be postedby theRespondents immedi-ately upon receipt thereof,and be maintained for 60consecutive days thereafter,in conspicuous places,includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respon-dents to insure that the notices are not altered,defaced, orcovered by any other material.(f)Notify the Regional Director for Region 2, in writing,within 20 days from the receipt of this Order,what stepsRespondents have taken to comply herewith.49IT IS ALSO ORDERED that the complaints herein bedismissed insofar as they allege violations of the Act notspecifically found.48 In the event that the Board'sOrder is enforced by a Judgment of aafter exceptions have been filed,this provision shall be modified to readUnited States Court of Appeals, the words in the notice reading"Posted"Notify the Regional Director for Region 2, in wasting,within 20 days fromPursuant to a Judgment of the United States Court of Appeals Enforcing anthe date of this Order, what steps the Respondents have taken to complyOrder of the National Labor Relations Board."herewith."49 In the event that this recommended Order is adopted by the Board